 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorld Wide Press, Inc. and Darrel D. McGuire andGreat Falls Typographical Union No. 256, Interna-tional Typographical Union, AFL-CIO and Organi-zation of World Wide Press, Inc. Employees, Partyin Interest. Cases 19-CA-9433, 19-CA 9526, 19CA-10018, and 19-RM-1451May 18, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn November 15, 1978, Administrative Law JudgeWilliam J. Pannier III, issued the attached Decisionin this proceeding. Thereafter, Respondent and theParty in Interest filed exceptions and supportingbriefs, and the General Counsel filed a memorandumin support of the Administrative Law Judge's Deci-sion and a reply brief to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, WorldWide Press, Inc., Great Falls, Montana, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as modifiedbelow:I. Substitute the following for paragraph 2(d):"(d) Upon request, recognize and bargain, effectiveMay 17, 1977, with Great Falls Typographical UnionNo. 256, International Typographical Union, AFL-We deny Respondent's request for oral argument since the exceptionsand briefs adequately set forth the respective positions of the parties.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.W3 e agree with the Administrative Law Judge that Respondent failed andrefused to bargain with the Union on and after May 17, 1977. Accordingly,we shall order Respondent to recognize and commence bargaining with theUnion as of that date.CIO, concerning any changes in terms and conditionsof employment of employees in the above-describedbargaining unit42and with respect to rates of pay,wages, hours, or other terms and conditions of em-ployment and, if an understanding is reached, em-body such understanding in a signed agreement."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIX ANOTICE To EMLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended, givesall employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities ex-cept to the extent that the employees' bargain-ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees becomeunion members.WE WILL NOT interrogate you concerning yourunion sympathies and activities or concerningthe union sympathies and activities of your fel-low employees.WE WILL NOT threaten you with closure, re-placement by machines, or with other reprisalsbecause you support Great Falls TypographicalUnion No. 256, International TypographicalUnion, AFL-CIO, or any other labor organiza-tion.WE WILL NOT create the impression that weare engaging in surveillance of your union activi-ties.WE WILL NOT accuse you of being union insti-gators.WE WILL NOT solicit complaints and griev-ances that have led you to seek union representa-tion and promise, either expressly or by implica-tion, to correct those matters in an effort toencourage you to forgo being represented by thelabor organization of your choice.WE WILL NOT correct or change working con-ditions that have led you to desire representa-tion.WE WILL NOT suggest and encourage you towithdraw your authorizations for Great Falls242 NLRB No. 40346 WORLD WIDE PRESS, INC.Typographical Union No. 256, International Ty-pographical Union, AFL-CIO, or any other la-bor organizations, to act as your collective-bar-gaining representative.WE WILL NOT campaign for or promote thecause of Organization of World Wide Press, Inc.,Employees, or for any other labor organization.WE WILL NOT suspend the granting of yourmerit wage increases during the period prior toany representation election conducted by theNational Labor Relations Board.WE WIL.L NOT announce institution of negotia-tions for a retirement plan or for improved bene-fits in an effort to influence your choice of a col-lective-bargaining representative.WE WILL NOT blame Great Falls Typographi-cal Union No. 256, International TypographicalUnion, AFL-CIO, for the suspension or cessa-tion of consideration of benefits because it hassought a representation election to become yourbargaining representative.WE WILL NOT dominate, support, assist, orotherwise interfere with the reestablishment, op-eration, and administration of Organization ofWorld Wide Press, Inc., Employees, or any otherlabor organization of our employees.WE WILL NOT refuse to recognize and bargaincollectively with Great Falls TypographicalUnion No. 256, International TypographicalUnion, AFL-CIO, as your exclusive bargainingrepresentative in the following appropriate bar-gaining unit:All production and maintenance employeesemployed by World Wide Press, Inc., at itsGreat Falls, Montana, facility, excluding officeclerical employees, guards and supervisors asdefined by the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them by the Na-tional Labor Relations Act.WE WILL withold all recognition from, repudi-ate, and promptly and completely disestablishOrganization of World Wide Press, Inc., Em-ployees.WE WILL make you whole for any loss of payyou may have suffered as a result of our suspen-sion of merit increase payments on and afterSeptember 21, 1977, and for any other losses ofpay you may have suffered as a result of changeswhich we undertook to undermine your supportfor Great Falls Typographical Union No. 256,International Typographical Union, AFL-CIO.WE WILL, upon request, recognize and bargainwith Great Falls Typographical Union No. 256,International Typographical Union, AFL-CIO,concerning any changes in terms and conditionsof employment on or after May 17, 1977, andwith respect to rates of pay, wages, hours, orother terms and conditions of employment and,if any understanding is reached, embody suchunderstanding in a signed agreement.WORLD WIDE PRESS, INC.DECISIONSTATEMENT OF THFI CASEWIl.IAM J. PANNIER III, Administrative Law Judge;This matter was heard by me in Great Falls, Montana, onMay 8 through 12 and June 19 through 21, 1978. On Febru-ary 7, 1978, the Regional Director for Region 19 of theNational Labor Relations Board, herein called the Board,issued an order consolidating cases and notice of consoli-dated hearing on objections to election and complaint, anamended consolidated complaint in Cases 19-CA-9433,9526, and 10018, a report on objections and direction ofhearing, and a letter setting aside a settlement agreement inCases 19-CA-9433 and 9526. The amended consolidatedcomplaint was based upon the unfair labor practice chargefiled in Case 19-CA-9433 filed on April 29, 1977,' the un-fair labor practice charge in Case 19-CA-9526 filed onMay 23, and the unfair labor practice charge in Case 19-CA-10018 filed on December 7, alleging violations of Sec-tion 8(a)(1), (2). and (5) of the National Labor RelationsAct, as amended, 29 U.S.C., § 151, et seq., herein called theAct.All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examine wit-nesses, and to file briefs. Based upon the entire record,2upon the briefs filed on behalf of the parties, and upon myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACT1. JURISDICTIONAt all times material, World Wide Press, Inc., hereincalled Respondent, has been a Montana corporation withoffice and place of business located at Great Falls, Mon-tana, where it has been engaged in the business of manufac-turing punch boards and other gambling devices. Duringthe 12-month period preceding issuance of the complaint,which is a representative period, Respondent sold andshipped, from its Great Falls plant, finished products val-ued in excess of $50,000 to points located outside the Stateof Montana. During that same period, it purchased goodsand materials valued in excess of $50.000 which were trans-ported and delivered to its Great Falls plant directly fromstates other than the State of Montana. Therefore, I find, asadmitted in the answer, that at all times material Respon-Unless otherwise stated, all dates occurred in 1977.2 Errors in the transcript have been noted and corrected.347 I)3( ISIONS OF NATIONAL LABOR RELATIONS BOARDdent has been an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11. IHE I.ABOR OR;ANIZAIONS INVOLVEI)At all times material, Great Falls Typographical UnionNo. 256, International Typographical Union, AFL-CIO,herein called the Union, has been a labor organizationwithin the meaning of Section 2(5) of the Act.At all times material. Organization of World Wide Press,Inc., Employees, herein called OWWPIE, has been a labororganization within the meaning of Section 2(5) of the act.3111. IlIE AI.UE(iEI) UINFAIR l.ABOR PRA(II(ESA. Background and IssuesSince at least 1974, Respondent has been operating in amultistory facility in Great Falls, where it manufacturespunch board and other paper and cardboard gambling de-vices sold to customers in areas where the operation of suchdevices is legal. Respondent is owned by aproximately 100shareholders, some of whom are employees. Because of thebackgrounds of some of these shareholders, particularlythat of President Zollie Kelman, Respondent has a policy ofemploying mentally and physically handicapped persons.On January 28, 1976, Respondent executed a collective-bargaining agreement with OWWPIE,' which had earlierbeen selected by the employees as their bargaining repre-sentative. That agreement provided for an effective periodfrom February 1, 1976 until April 1, 1977, "and from yearto year thereafter unless either party shall, at least sixty (60)days prior to any anniversary date thereof, notify the otherparty to this agreement of the desire to ammend [sic] orterminate this agreement."In June, OWWPIE's secretary-treasurer, Cecelia Eide,wrote to inquire about procedures for registeringOWWPIE. By letter dated July 12, 1976, the United StatesDepartment of Labor, Labor-Management Service Admin-istration, transmitted certain information "which the La-bor-Management Reporting and Disclosure Act requires la-bor organizations to file within 90 days of their becomingsubject to the Act." Because 90 days had already elapsedbetween the execution date of the collective-bargainingagreement with Respondent and receipt of this letter, theofficers and committee members of OWWPIE decided thatOWWPIE could no longer exist legally. Accordingly, theyconcluded that it should cease functioning as the employ-ees' representative. Although they decided to meet with theemployees to apprise them of that decision, no such meet-ing was conducted until October 1976. In the interim, sev-eral employees were advised informally of the committee'sdecision. Efforts to continue collecting dues ceased.Because a bank account continued to exist, in which thealready-collected dues were on deposit, a meeting was heldI Although the complaint alleges that OWWPIE was not a labor organiza-tion during the period when it was assertedly defunct, an allegation deniedby Respondent, in view of my findings hereinafter it is unnecessary to be-come embroiled in a controversy regarding whether or not OWWPIE had infact become defunct during the period mid-1976 until May 1977.OWWPIE was formed by the employees of Respondent.in October 1976. principally to determine disposition ofthese funds. However, in the notice regarding this meeting,which had been posted on the bulletin board at Respon-dent's facility, it was announced that the purpose of themeeting was to conduct an election on whether to disbandOWWPIE. Such an election was conducted, by secret bal-lot, at the meeting. Prior to conducting this election, theassembled employees, numbering approximately 30, wereadvised of the Labor Department's letter. Only five of themvoted to continue OWWPIE. Thereafter, the employeesvoted t use the dues money on deposit for their Christmasparty.' However. as far as the record discloses, no formalnotice of this decision was ever given to Respondent andthe employees continued to rely upon the employmentterms set forth in OWWPIE's collective-bargaining agree-ment as the source of their entitlement to benefits such asperiodic raises. On the other hand, there is no evidence thatRespondent made any effort to deal with OWWPIE be-tween February 1976 and April 30, and there is some evi-dence of remarks, by employees in the presence of supervi-sors and by at least one supervisor, indicating thatRespondent had been aware that OWWPIE was no longerfunctioning.On March 17 the Union's secretary-treasurer, Terry L.Schuh, was contacted by an employee of Respondent, Den-nis Hovden,6concerning representation. Between that dateand May 5 the Union obtained signed applications frmembership and authorization forms for 39 of Respon-dent's employees.7A comparison of these cards with Re-spondent's employment complement from April 24 to May20 discloses that the Union first possessed cards signed by amajority of the employees in the bargaining unit on May 1."By letter dated April 21, the Union notified Respondentthat it was "unionizing the employees working at WorldIt is undisputed by any reliable first-hand testimony that the money forthe party is normally derived from the receipts from the Coca-Cola machinelocated on Respondent's premises. While Respondent's clerical personnelhandles the bookkeeping and administrative facets of these receipts, the sur-plus money from the machine is deposited in a separate account and is keptseparate from Respondent's funds. Traditionally it has been used to pay foremployee functions, such as the Christmas party.6As far as the record shows, Hovden had never been an official ofOWWPIE.7 Because, as will be discussed infra, Respondent advances several conten-tions pertaining to the validity of these forms, which will be referred toherein as cards, a card is reproduced as Appendix C to this Decision. Ap-pendix C omitted from publication.lI It is undisputed that the appropriate unit, in which OWWPIE had repre-sented the employees under the terms of its collective-bargaining agreement,is: All production and maintenance employees employed by Respondent,excluding office clerical employees, guards, and supervisors as defined in theAct. By April 30 the Union had procured 34 cards. On May 1, Schuh person-ally obtained the cards of Kathryn L. Encson, Barbara A. Bales, and JosieAntuna. On May 2 or 3 he procured a signed card from Danny Oswalt. Thefinal card, that of Cathleen Jeanette Kasper, was obtained on May 5. Theparties stipulated to the introduction of two separate lists showing the iden-tities of the employees in the unit. One of them, G.C. Exh. 3 contains twonames-Elena Phillips and Bernice Patton-that do not appear on the list,Resp. Exh. 12. introduced on the last day of the hearing. Aside from thatdiscrepancy, the two lists do correspond, showing that after April 30, whenthere were 68 or 70 employees employed in the unit, Allyn Mendoza washired on May 2 (by which time the Union possessed 37 cards), DebbieEmerson was hired on May 3 (by which time Oswalt's card had been signed,thereby giving the Union 38 cards), Stephen Lane (who had not signed acard) quit on May 9, and Jeanette Tietz. Ronald Sicorelli. Randal Rust, andMarlice Deming were hired on May 16, though Deming quit at the end ofthe day.348 WORLD WIDE PRESS. INC.Wide Press." and advised Respondent that in-plant orga- ever, whennizers would be watching for unfair labor practices. There- 10018, Resp,after a series of incidents took place which gave rise to though it coissuance of a consolidated complaint in Cases 19-CA-9433 On Februand 9526. Various comments were attributed to punch ter setting asboard department supervisor Candy Hedges, while she 9433 and 95worked in the basement alongside the employees in that consolidateddepartment. Certain other comments, directed to pressman practices chaPaul T. Marsh, were attributed to Kelman in connection jections antwith an attempt to recover the card of Roger Forbes. Re- Union's objispondent held two general meetings with employees, on endorsementApril 30 and May 7. and Kelman met with an employee mational mecommittee selected as a result of those meetings to conduct and promisinegotiations. A number of comments were attributed to Re- practice matspondent's officials, particularly Kelman, during these tion that inmeetings, as well as during separate conversations with em- creating theployees. Further allegations pertain to certain actions of ters at issueRespondent during and after these events. The sum of the Respondeallegations in the consolidated complaint was that Respon- Act in any rdent made an effort to revive OWWPIE as a vehicle fior sufficient tocontrolling the identity of the representative of Respon- December Ident's employees and as a means for defeating the Union's no basis forefforts to represent those employees, in violation of Section 19 CA 943:8(a)(1) and (2) of the Act. tlement agreOn September 20 the consolidated proceeding opened. tion shouldbut, on the following day, the parties reached a settlement sentative ofagreement which, in addition to the normal remedies forthe violations alleged, provided for the filing of the repre- B. Tisentation petition in Case 19 RM 1451. for an election tobe conducted on December 1. and, prior thereto, for both Hedges hithe Union and OWWPIE to be accorded two 30-minute during whicmeetings to address the assembled employees at Respon- the Pennanident's facility. In addition, the notice provided that "man- Monday,. Alagement does not express any preference between these or testified thaany other labor organizations." tended andThereafter. Respondent concededly altered its policy re- had inquirergarding wage increases. While it continued to observe the to attend. Hperiodic wage increases required by its agreement with claimed thaOWWPIE, consistent with the settlement agreement provi- employees hsion that it would continue to observe those terms and con- she had qu,ditions of employment, it ceased granting merit increases, had told herMoreover, it distributed campaign literature to its employ- it had beenees in which it stated its favoritism for OWWPIE in the paign and helection and made certain other comments, described in'atr. to ask the qlDuring the first full week in November each of the parties that her queconducted 30-minute meetings with those employees who to ascertainwished to attend in the lunchrxoom at Respondent's facilitv. denied geneTwo weeks later a second set of 30-minute meetings was she had qutconducted by each of the parties separately at the same the Union.location. In addition. on 1 day prior to the December I day Hedgeselection. Evelyn Kelman, the wife of President Zollie Kel- identities ofman, picketed briefly outside Respondent's facility and car- ing and theiried her sign inside the facility for a certain period of time. that on a seThese events led the Union to file a new unfair labor prac- what the UItice charge. Case 19 CA 10018, and, in conjunction with cally directicertain other incidents, to file objections to the representa- Aside frytion election. In the election 76 employees had voted: 51 for Hedges. theOWWPIE, I I for the Union. and I against the participat- her as to Aing labor organizations. Four ballots were challenged. Im- organizing Imediately following the election Respondent advised its disputed theemployees that merit raises would again be awarded. In wouldn't doaddition. it commenced negotiations with OWWPIE. How- withered art349the Union filed the charge in Case 19 CA-ondent again suspended the merit increases, al-ntinued to negotiate with OWWPIE.ary 7, 1978, the Regional Director issued a let-;ide the settlement agreement in Cases 19 CA26: an order consolidating cases and amendedI complaint encompassing all three unfair laborarges filed by the Union; and a Report on Ob-d Direction of Hearing, consolidating theections to Respondent's asserted assistance andt of OWWPIE and to surveillance of the infor-eetings, as well as Respondent's withholdingng of benefits, for trial with the unfair labortters. The foregoing events. as well as an allega-January 1978 certain statements were madeimpression of surveillance, constitute the mat-in the instant case.nt contends that its conduct did not violate thenanner and, further. that it was not of a naturewarrant setting aside the election conducted on.In addition, Respondent urges that there wassetting aside the settlement agreement in Cases3 and 9526. Accordingly. it argues that the set-eement should be reinstated and that certifica-be issued to OWWPIE as the bargaining repre-its employees.hit Commentc s .tributed to an, d, Hcgad been ill during the workweek of April 18 23.h the Union had conducted a meeting abovet Bar on April 21. She returned to work onpril 25. Employees Patti Feist and Mary Boulet on that dav Hedges had asked who had at-what had gone on at the l'nion's meeting, andI about the problem that had led the employeesedges did not quarrel with their testimony, butt when she had returned to work that day thead been standing around talking and that whenestioned them concerning their conduct., theyr of the L nion's campaign. Hedges testified thather surprise at learning of the organizing cam-er natural inquisitiveness that had then led heruestions that she had asked that da,. She deniedestions had been part of a management schemeinformation regarding the Union and, further.rally that there had been ans other times whenestioned or interrogated emploxees concerningHowever. Boule testified that on the followinghad renewed her questioning regarding theemployees who had been at the Union's meet-r reasons for attending. Further. Feist testifiedparate occasion she had been asked by Hedgesnion had to offer. Hedges did not deny specifi-ng these questions to these two employees.om the testimony attributing questions tore was also testimony concerning comments bywhat would happen if the Union prevailed inRespondent's employees. For example. it is un-it Hedges had said that it' the Union came in, it/ some people. such as Mar, Boule who had an. any good and, on another occasion, that she DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad asked what employees who worked in classificationsthat the Union did not normally represent, but which ex-isted at Respondent, were going to do when they had nojobs. Also uncontroverted was the testimony of Anna Swanthat Hedges had suggested that employees withdraw theirnames because "this could lead into a suit." Swan's testi-mony in this respect was partially corroborated by Boule.who testified that Hedges had said something about a law-suit, though she could not recall precisely what Hedges hadsaid in connection with that subject. It was directly cor-roborated by Feist who testified that she had heard Hedgestell Swan that she should get a withdrawal from the Unionby Monday "or there might be a lawsuit."9Later, testifiedFeist, Hedges had repeated this remark to the other base-ment employees.Rene Pfleger and Feist both testified that on one occasionHedges had told the employees that production in the de-partment had not been satisfactory and that if the Unionprevailed in becoming the bargaining representative, Kel-man might not be able to pay union scale, as the employeeswanted, and the plant might have to be shut down. Pflegerwas interrogated in detail on cross-examination regardingHedges' remarks. She testified that Hedges had attributedthe possible shutdown both to the low level of production inthe department and to the advent of representation of theemployees by the Union. Boule also testified that Hedgeshad said something about the plant closing i the Unionbecame the employees' representative and, further, thatHedges' comment in this respect had been distinct from herremarks concerning closure due to lack of productivity, al-though Boule was unable to reconstruct Hedges' remarksfully. Nevertheless, the sum of' the testimony of these threeemployees is that Hedges attributed possible closure of theplant, at least in part, to successful organization of Respon-dent's employees by the Union.In general, Respondent argued that the advent of theUnion's organizing campaign had been accompanied by adecline in the volume of production at its plant, particularlyin Hedges' department. No records were produced to sup-port this contention. Nevertheless, Hedges testified that herremarks regarding the possibility of closure had pertainedexclusively to that situation and she denied having ever toldthe employees that closure would result if they did not getout of the Union. She further denied ever saying that if theUnion came in, the entire plant would be closed. However,when then asked if management had ever made the state-ment that the plant might close if the Union became theemployees' representative, Hedges equivocated, testifying,"I don't believe so." Later she was asked if she had evermade the statement that Kelman could not afford to pay9 I do not credit the testimony of Diana Dennis to the effect that on oneoccasion Hedges had said, "that if we didn't get out of the ITIJ befbre thefollowing Monday that we'll be fired." It was apparent that D)ennis washostile to Respondent in general and was particularly hostile to Hedges. Hertestimony in this respect was given on cross-examination at a stage very latein the proceeding. Other employees, who she claimed had been present whenthis statement assertedly had been made by Hedges, had already been calledas witnesses by the General Counsel. Not only did they make no mention ofa discharge threat, but the General Counsel, in contrast to his approach withregard to other comments, made no effort to attempt to see if those witnessescould recall a threat of discharge by Hedges. Moreover, two of the employ-ees identified by Dennis as witnesses to Hedges' purported discharge threatswere recalled by Respondent. They were unable to recall having heardHedges make such a threat of reprisal. Accordingly. I do not credit Dennis.the employes if the Union came in. Attempting to avoiddirectly answering the question, until Respondent's counselall but insisted that she do so., Hedges equivocated andevaded answering directly:Q. One of the girls reported that you said Zolliecouldn't afford to pay the employees if the ITU camein. Do you remember that statement?A. I don't believe I said that because Zollie isn'tpaying the wages, it's World Wide Press.Q. Well they might have inferred it was WorldWide Press. Do you ever remember telling them if theITU came in, they couldn't afford the wages that ITUwould require and, therefore, the plant would closedown?A. I believe that's false because I don't believe any-body knew what the wages would be. That ITUQ. Well, without regard to whether it's right orwrong, do you ever remember making a statement tothe effect that because of a new union, the wages mightbe up and, therefore, the plant might have to close, orthe department might have to close?A. No.Boule, Feist, and Swan appeared to be attempting to tes-tify honestly and accurately to the comments which they'had heard Hedges make. Although ledges denied some ofthe comments attributed to her by them. these commentswere similar in nature to others which Hledges either con-ceded having made or which she did not deny having made.Since there was no dispute that Boule, Feist, and Swan hadaccurately portrayed the latter comments, it is likely theywere equally accurate in portraying the statements whichHedges did deny. Further, Hedges' equivocation regardingwhether her superiors had said that the plant might closeshould the Union become the employees' representativeand her effort to evade directly answering the questionspertaining to the closure threat were most unimpressive andlend support to the impression which ledges conveyed as awitness: that she was attempting to avoid acknowledginganything that would injure Respondent's cause.Theref)ore, I find that Hedges did ask the questions attrib-uted to her by Boule and Feist. did state that the Unionwould not benefit handicapped employees should it becomethe bargaining representative, did state that employees inclassifications not normally represented by the Unionwould be affected adversely should the Union become theirbargaining representative, did suggest that employeesshould withdraw their names because the organizationalcampaign could lead to a lawsuit, and did state that if theUnion became the employees' representative, Respondentmight not be able to pay the wage rate demanded by theUnion and might have to close its facility.C. The Incidents Pertaining o the Rcturn of Roger Forbes'('lard"In addition to being partially deaf and having a speechimpairment, Roger Forbes is educationally handicapped.10 Al this point,. consideration will be undertaken of only the legality ofRespondent's statements in connection with the sequence of events leadingto the return of Forbes' card. The effect of the return and destruction ofr thatcard, as well as the effect of the attempted revocations of cards by otheremployees, is discussed infra350 WORLD WIDE PRESS, INC.Although he had signed a card prior to the April 21 meet-ing at the Pennant Bar, he had failed to fill in the blankdesignating the name of a beneficiary. Accordingly, at thePennant Bar meeting, Schuh enlisted the assistance ofpressman Paul T. Marsh to explain to Forbes what wasnecessary to complete this portion of the form. LaterForbes spoke with Michael H. Loch, in whose home Forbeshad earlier resided for a period as a foster child and whoserved informally as a guardian for Forbes, thereafter,about the card. Since, in Loch's opinion, Forbes' explana-tion was not clear and it appeared that Forbes had notcomprehended fully what he had signed, Loch requestedForbes to obtain the card so Loch could examine it. Eitherin this conversation or in a later conversation Forbes men-tioned Marsh's name in connection with the solicitation ofthe card.On the evening of Wednesday, April 27,1" Forbes toldMarsh that he needed his card back. The latter replied thathe would not be able to get back to Forbes until the begin-ning of the following week, since he was scheduled to leavetown the next morning and would not return until theweekend was over. However. Marsh did agree to contactSchuh, upon his return, regarding the return of Forbes'card.Loch testified that on Thursday evening, April 28, he hadspoken with Kelman asking what was happening at Re-spondent, to which Kelman had replied that there weresome attempts to organize the employees. Loch testifiedthat during this conversation he had explained his relation-ship with Forbes and had said that he was going to attemptto learn what forms had been signed. Loch was uncertainwhether he had mentioned Marsh's name during their con-versation and, indeed, was uncertain whether he was evenaware of Marsh's name at the time of this conversation withKelman.Following his return on Monday, May 2, Marsh wassummoned to the telephone by Forbes and spoke withLoch. Loch said that he was concerned about what Forbeshad signed and wanted it back. Marsh explained that he didnot have the card and that Schuh had it, but promised toobtain the card from Schuh or to put Schuh in touch withLoch. In Loch's opinion the return of the card was an un-complicated matter and, when his request went unansweredby the following day, he prepared a letter which he en-closed in an envelope with Marsh's name on it and deliv-ered it to a secretary at Respondent, asking her to give it toMarsh. In this letter, Forbes referred to the telephone con-versation of the prior evening and instructed Marsh toplace the card, if he had gotten it, in the envelope and togive it to Kelman. In the letter Loch also stated: "If I donot receive the above papers by 4 P.M. tomorrow, May 4,1977, 1 will have to take drastic measures to ensure theirreturn." Loch testified that he had not discussed the matterwith Kelman since their conversation of the precedingThursday, but he assumed that return of the card would befacilitated if Marsh gave it to Kelman.Marsh testified that after having spoken to Loch on Mon-day evening he had been summoned to the front officewhere Kelman, Vice President Richard Pachek, ProductionManager Harold Kinneman, and Marketing Manager Ir-1" Marsh works on the evening shift.ving Greenfield,'" were also present. According to Marsh,Kelman claimed that he had received numerous calls fromLoch, who had been upset, regarding the card, and he hadthen asked questions concerning Forbes' card, which Marshpointed out was in Schuh's possession. Marsh testified thatKelman had then continued by asking about Marsh's orga-nizing activity on behalf of the Union, although he con-ceded that it was quite possible that these questions per-tained to the effect of his activities on production in theplant. Then, testified Marsh, Kelman had accused him(Marsh) of threatening people to sign cards and had as-serted that he knew that Marsh was "an instigator" and hadbeen present at the Pennant Bar a few nights earlier. Ac-cording to Marsh, Kelman had also claimed that numerouspeople had called and had named Marsh as an instigator.Marsh further testified that during the conversation ei-ther Masnek or Pachek' had pointed out that Respondenthired the handicapped, had asked if Marsh knew of anyother plant that did so, and had said that there were ma-chines which could be purchased to replace employees per-forming various jobs, but that Respondent had not done sobecause it had felt that it should continue employing thehandicapped. During the course of the meeting, testifiedMarsh, Kelman had been summoned from the room to thetelephone and when he had returned he had said that thecall had been from another person identifying Marsh as aninstigator. Marsh testified that prior to the end of the meet-ing, he had been requested to get the Forbes' card back forLoch.Although Marsh contacted Schuh, who promised tospeak with Loch, Schuh did not do so by Wednesday, May4, when, testified Marsh, he had been summoned again toKelman's office where the latter directed him to contactSchuh and straighten out the return of Forbes' card, since,according to Kelman, Loch was continuing to telephone.Although Marsh attempted to contact Schuh by telephone,he was unsuccessful, and he reported his lack of success toKelman later that same evening. According to Marsh, Kel-man had replied that Marsh should keep trying and shouldreport to Kelman. at his home, on what had happened.Marsh testified that he continued to meet with a lack ofsuccess in his efforts to reach Schuh. but that when he hadlater called Kelman to report that fact, the latter had saidnot to worry as he had spoken with Loch and Loch hadsaid that he had gotten in touch with Schuh. According toMarsh, Kelman had continued the conversation by sayingthat Loch had gotten an attorney and had intended to serveMarsh with papers if the latter failed to hurry and returnthe card. Marsh testified that Kelman added that if papershad been served, Marsh would no longer have a job andthat Kelman had concluded the conversation by saying thatif Marsh related its substance to anyone, they would nolonger be friends.Kelman appeared twice as a witness in this proceeding:once as an adverse witness called by the General Counsel atthe beginning of the case and later during Respondent's12 it is admitted that each of these individuals was, at all times material. asupervisor within the meaning of Sec. 2( I ) of the Act and an agent ofRespondent.) Inasmuch as Marsh did not place Production Supervisor Sheldon Mas-nek as being present during this meeting. it was in all probability Pachekwho had made this comment351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase-in-chief. On both occasions his testimony was not per-suasive. When called by the General Counsel, he engagedin a cat-and-mouse game with the apparent object of mak-ing it as difficult as possible for the facts to be developed. Atno point did he appear to be attempting to apply himself toaccurately describing events as they occurred. In so doing,he gave testimony which conflicted with objective facts andultimately with his own account of events when, havingheard the testimony of all other witnesses, he was called asthe last witness during Respondent's case-in-chief. His testi-mony in connection with the return of the Forbes card pro-vides an excellent illustration.Initially Kelman denied that Loch had telephoned himabout the matter. Then he testified that, "Lock [sicJ calledus, or came down to the plant. There was going to be afight. He was going to go up and beat up a man on a$35,000.00 press, and we got that stopped, because he wassupposed to have threatened this boy to make him sign thecard." After reviewing his affidavit, Kelman then concededthat Loch had telephoned and testified that Loch had "saidthat Roger Forbes had been threatened if he didn't sign thecard to join the Union, and he was very unhappy andwanted to know who Paul Marsh was, and he was going tocome down and beat him up or something along thoselines." Loch, however, testified that he had not again tele-phoned Kelman, following their conversation on Thursday.April 28, until Friday, May 6. Moreover, Loch denied spe-cifically that he had told Kelman that he was going to cometo the plant in connection with this matter, denied specifi-cally that he had said that he was going to use physicalforce against Marsh, and denied specifically that he hadsaid that Forbes had been coerced or forced to sign thecard. He also denied having ever expressed the idea that hemight hire an attorney or was planning to sue in order toobtain return of the card.' Indeed, the only possible basisfor the latter assertion by Kelman was the above-quotedlast sentence of Loch's note to Marsh-which means thatRespondent had read that letter even though it had beenaddressed only to Marsh and there was no valid reason forRespondent's officials to read it.An added discrepancy emerges from a comparison ofKelman's testimony for the General Counsel and for Re-spondent. Called by the General Counsel, Kelman deniedthat he had summoned Marsh to his office. Instead heclaimed:If I remember right, Paul Marsh was walking through,or he was on shift, and we told Paul Marsh, or I toldPaul Marsh-I said, "Paul, you've got a guy out at thewrangler that's very unhappy with you" And I said,"We don't want him coming here, and I don't want nofights in the building. You better call the man and getyour problem solved with him."'' Kinneman. Respondent's only other management witness to theseevents, was also contradicted b Loch. Thus Kinneman testified that he hadspoken with Loch. prior to the Monday, May 2 meeting with Marsh, both bytelephone and when Loch had come to Respondent's facility. Kinnemanclaimed that Loch had been concerned that Forbes had been harassed byMarsh. Loch, however. testified that he had not spoken directly with Kinne-man concerning the signing of a card by Forbes: "I know Harold. I havetalked to him about some product that was produced at the plant. but if Italked to him regarding this matter. I don't believe so, because I didn't feelhe was in that position to be even involved."Called later by Respondent, Kelman conceded that Marshhad been called to the office. There, testified Kelman, hehad advised Marsh that Loch had called and was upset,adding that it was none of his business but that he wantedMarsh to get it straightened out as he (Kelman) did notwant to get involved and had not appreciated the call fromLoch. Kelman denied that he had made any threat to fireMarsh. However, he did not deny specifically any otherfacet of the remarks attributed to him by Marsh.Accordingly, I credit Marsh's testimony that Kelman in-terrogated him regarding his union activities, accused himof being an instigator on behalf of the Union, created theimpression that Respondent was getting information aboutthe employees' union activities, became involved in the ef-fort to secure the revocation of Forbes' card, threatenedMarsh with termination if he did not get the card returned,and warned Marsh not to say anything about these re-marks. I further find that Pachek's comment concerning thehiring of the handicapped constituted as implied threat oftermination should the Union successfully organize Re-spondent's employees.D. The Employee Meeting of April 30On Saturday, April 30, Respondent convened a meetingattended by approximately 40 employees and by Kinne-man, Hedges. Masnek, Pachek, and Kelman.5For the mostpart, the comments made during the meeting were eitherundisputed or were confirmed by Respondent's witnesses.Kinneman opened the meeting by telling the assembled em-ployees that there was a valid collective-bargaining agree-ment, verified by counsel, between Respondent andOWWPIE which had been renewed automatically by virtueof the fact that it had not been reopened during the 60-dayperiod prior to April 1. However, he acknowledged thatRespondent was aware that there had been problems andthat the employees were discontented. He asserted that theway for employees to handle these problems was through acommittee that would meet with Respondent to discussthem, adding that Respondent might be or was willing toreopen the contract. When some of the employees said thatthey felt that OWWPIE no longer existed, Kelman retortedlaughingly that if that were true then the collective-bargain-ing agreement was no longer valid and he could get awaywith lowering all wages by 25 cents. In a more constructivevein, Kinneman suggested that if the employees wished tonegotiate, they should select a new committee, with a repre-sentative from each floor of Respondent's facility., and, toafford them time to do so, Respondent would wait until thefolllowing Saturday to again meet with them. He furthersuggested the possibility of holding general meetings, suchas the one that then was being conducted, every 3 monthsto discuss grievances, wages, working conditions, etc.s Another example of Kelman's unreliability arose when the GeneralCounsel asked if' he had attended this meeting. In response. Kelman testified"I vaguely remember something about i. but I couldn't tell you exactlywhen it happened, or I don't even remember if I was there or not. I may havebeen there, but I'd be lying if I told you I remember if I was there or not." Asthe notes of Masnek clearly disclose, Kelman had been present at this meet-ing, which Respondent itself had scheduled. and Kelman had participatedactively in the discussions during the meeting a act which, of itself, tendsto controvert his assertions that he could not recall if he had been present352 WORLD WIDE PRESS. INC.Kinneman then opened the meeting to the employees,inviting them to ask questions and to voice their complaintsand grievances. A number of employees spoke up, mention-ing a wide range of problems. For example, the absence ofa retirement plan was mentioned and. in response, Kelmansaid that the stockholders had authorized negotiation ofsuch a plan and described the details of one such plan.When a complaint was voiced about the absence of air-conditioning and fans, the employees were told that Re-spondent had been working on it. trying various ways toimprove the situation in the warmer months, but that noth-ing had proven successful. When Barbara Buttner men-tioned the hospitalization plan, Kelman asked for a show ofhands as to how many people were happy with Respon-dent's program. When it was mentioned that there was noeye or dental care, the employees were told that this wasunder consideration in conjunction with a new health planbeing reviewed by Respondent.As shown by Masnek's notes of this meeting, the employ-ees were told that they would be allowed 15 minutes permonth of company time to meet and discuss their problemsfor their 3-month meetings with Respondent.6 Kelman saidthat the employees would also be given two 20-minute peri-ods for their discussions prior to again meeting on the fol-lowing Saturday, May 7. When it was pointed out thatOWWPIE's dues had been used to pay for the precedingChristmas party, Kelman promised that Respondent wouldreplace the funds expended.'7E. The Events of May 2-6On Monday, May 3, a meeting of all employees was an-nounced over the intercom, and the employees began as-sembling on the second floor at 4:25 or 4:30 p.m.l8Whilethey were assembling, it is undisputed that Kinneman.Masnek, and Hedges were present, but they said that theywould be leaving and would not interrupt the meeting. Infact, they did leave before the meeting began. Due to a lackof organization during the meeting, the employees driftedaway when the final bell rang, without resolving anythingand without selecting their representatives to meet with Re-spondent. Later that week a second effort was made by theemployees to select representatives when they met in Gib-son Park after work. Again, however, no progress wasmade. Nevertheless, as the week progressed each of thefloors selected a representative, with each floor apparentlyconducting its election during working time. For example,on one day, Hedges asked the basement employees if theyhad yet selected their representative and was told they hadnot done so. Later that day the employees conducted anelection, during working time, and elected Gene Miller astheir representative.16 Kinneman testified that such IS-minute periods per month had alwaysbeen allowed. His assertion in this respect was not corroborated bh an' otherwitness to this proceeding.7 There is no evidence that Respondent ever did write a check or provideor return the money to OWWPIE following the meeting. To the contrary.Ida Johnson directed secretary Barbara Jean Siemens to write a check toOWWPIE, in the amount of the Christmas party expenditure. on the ac-count maintained for the benefit of the employees from the Coca Cola ma-chine receipts. However. this check was never picked up by an official ofOWWPIE and ultimately, Siemens voided it.8 Normal quitting time for the da shift is 4:45 p.m.Earlier in the week Kelman had received an anonymousletter warning him that Respondent was going to be sabo-taged by. among other names listed, Ron Williams and IdaJohnson.'Over the course of the remaining days that week,Kelman discussed this letter with employees Ron Williamsand Ida Johnson, as well as with boxing employee WinneVan Heel.Williams testified that he had been called to the office,where he had been shown and questioned about the letter.of which he had no knowledge, and that he then had beenasked, by Kelman, how he felt about what was going onand if he was satisfied at Respondent. To the latter ques-tion, testified Williams, he had replied that he was satisfiedwith the wages but did have a gripe about future securityfor himself and his family, noting the absence of a retire-ment program. Williams testified that Kelman had said thatif he stayed with Respondent long enough he would morethan likely obtain security as he had a great opportunity toadvance "by staying there. staying at World Wide, in theUnion, I guess."Kelman conceded that he had participated in a conversa-tion with Williams pertaining to the letter, which Kelmanapparently viewed as being illustrative of the frictionamong employees, which assertedly was being caused bythe Union's campaign and which purportedly was causing adecline in production.20Thus, Kelman testified that he hadspoken to Williams in an effort to ascertain how productionlevels could be restored. Yet Kelman did not deny that hehad asked the questions attributed to him by Williams.Rather, he was unable to recall whether he had said any-thing about giving Williams an opportunity to move up inconjunction with union activities of any nature.Johnson testified that when she had been called to theoffice Kelman had asked her both about an incident theprior day when she had left work early and about theabove-quoted letter. Then, according to Johnson, Kelmanhad inquired what the employees wanted in their contract,and she mentioned a raise and a retirement plan. He re-plied. testified Johnson. that he was willing to offer the em-ployees a retirement plan and would try to better anythingthat the Union had to offer. Acccording to Johnson, duringthe conversation Kelman had referred to the Gibson Parkmeeting, observing that nothing would get accomplisheddrinking beer.: Johnson further testified that she had ac-knowledged signing an authorization card, though she wasunclear whether Kelman had specifically asked if she haddone so or if she had just assumed that he knew and hadvolunteered this information. She also testified that she hadtold Kelman that she would like to stay out of it and wasthinking of drawing up a withdrawal letter, because the19 In October 1976 burglars had invaded Kelman's home and had held himand his family hostage at gun point. Though the Kelmans were rescuedultimately. one of the burglars was shot while trying to escape through awindow. Thus. It was not unreasonable for Kelman to be somewhat con-cerned about receiving such a letter, though. of course. the two incidents areunrelated.20 Aside from this letter there is no specific evidence of any incidents offriction or quarreling among the employees of Respondent. For that matter,no documentar\ es idence was produced nor was there. in reality. n) credi-ble oral lesiimony sufficient to show a decline In Respondent's productionduring he spring.21 Sme of the empluosees had been drirking beer at that meeting353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion was not doing anything, and would try to get who-ever would follow her to do the same thing.2Johnson testi-fied that Kelman had agreed that such a letter would be agood idea.Kelman was unable to recall whether Johnson had saidthat she intended to prepare a withdrawal letter, though hedid not "think" that such a discussion had occurred. Never-theless, in describing his meeting with Johnson, Kelmanattributed to her a statement about the purported lies whichshe had discovered that the Union had told the employees,thereby agreeing, inferentially, that Johnson had expresseddispleasure with the Union during their conversation. Fur-ther, in the final analysis Kelman never did dispute John-son's account of what had been said by him that day.Van Heel testified that she had been called to Kelman'soffice, following the Gibson Park meeting, where he hadasked if she had attended that meeting, and when she ac-knowledged having done so, if she had been to a meetingsponsored by the Union. After, testified Van Heel, she haddenied having attended such a meeting, Kelman had in-quired if she had signed a card and she replied that she hadnot done so. Kelman testified twice about his conversationwith Van Heel. Called as an adverse witness, before VanHeel had testified, he testified that she had spoken to himone day about the employees' constant talking and failureto work. Asked if he had inquired if she had attended theGibson Park meeting, he testified "I don't think so." Whencalld as Rspondent's witness, Kelman denied having askedif Van Heel had signed a card, but was still unable to recallasking if she had attended the Gibson Park meeting, hetestified "I don't think so." When called as Respondent'switness, Kelman denied having asked if Van Heel hadsigned a card, but was still unable to recall asking if she hadattended the Gibson Park meeting. He further testified thathe was pretty sure that he had not discussed the Union andher membership with her.There was also an occasion when, it is undenied, Kelmanhad spoken to employee John Byington. Byington had beensummoned to Kelman's office concerning his somewhat ir-regular attendance. As the conversation progressed, testi-fied Byington, Kelman had asked "which one in the pressroom was pushing the hardest to get the [Ulnion in theplant." Byington testified that he had replied that it seemedto him that no one had to be pushed to join and that theemployees appeared to join automatically, but that if any-one seemed to be pushing, it was Dennis Hovden.While Kelman denied a few of the comments attributedto him by these four employees, for the most part he did notdeny their accounts of what he had said to them. I havealready found that Kelman is not a credible witness. Intestifying with respect to these conversations, Williams,Johnson, Van Heel, and Byington appeared to be truthful.Accordingly, I find that Kelman did, during these conversa-tions, interrogate employees concerning their sympathies,the organizational activities being conducted by the em-ployees, and the sources of employee dissatisfaction; didpromise, both expressly and by implication, that the causesof dissatisfaction would be corrected; and, did create the22 Johnson testified that this idea had been formulated by her prior to hermeeting with Kelman.impression that surveillance had been conducted of theGibson Park meeting.F. The Emplovee Meeting of Saturday, May 7On Saturday, May 7, the second meeting scheduled byRespondent for all employees was conducted. It com-menced with an introduction of the bargaining committeemembers-Wes Dess, Carol Oswalt, Gene Miller, Susan Ol-son, and Barbara Buttner. The names of the alternates werealso read. Kinneman asked each committee member tostate his or her complaints, which each one then recited.Masnek's notes of this meeting disclose that Kelman in-formed the employees that all of the points discussed wouldbe brought up at Respondent's stockholders' meeting. Thecommittee was told that it would have 60 days to prepare acontract proposal for submission to Kelman. When theyinquired if they could meet on company time, Kelman saidthey could not do so and that they should meet during theirlunch hours, but that, if necessary, they could take an ex-tended lunch hour once a week.2When Kelman said thathe would pay for their lunches, Pachek interjected that Kel-man could not do so. Kinneman then offered to pick up thetab, apparently acting in a personal capacity.Dess and Byington testified that during this meetingMasnek had asked if Dess felt that most of the peoplewould vote for the Union or for OWWPIE. Dess testifiedthat he had replied that most of them would vote for theUnion. Byington testified that Dess had said that most ofthe people would vote for OWWPIE. which had led Mas-nek to ask why the Union continued sending letters to theemployees. Dess recalled that an official of Respondent hadquestioned why the Union continued to send employeesletters, but attributed that question to Kelman. Accordingto Byington. Kelman had remarked, "that if his lawyerheard the questions that were being asked he would prob-ably have a fit, he would be upset." Neither Masnek norKelman-nor any other official of Respondent for thatmatter--denied that these questions and Kelman's remarkhad occurred during the meeting.Dess further testified that following the meeting Kelmanhad approached him and said "tell these guys to tell ITU toquit sending letters to people." Dess agreed to do so. Kel-man denied having made this statement to Dess when inter-rogated by the General Counsel as an adverse witness. Nev-ertheless, such a comment appears to be no more than acontinuation and is of the same nature as the undisputedremarks regarding the Union's "letters" that had beenmade during the meeting. In view of this fact and inasmuchas I have found that Kelman was not a credible witness, Icredit Dess' account of this remark and find that Kelmandid direct him to have other employees tell the Union toquit sending literature to employees.G. he Committee Meetings and the (Committee's Meetingswith KelmanOver the course of the succeeding weeks the bargainingcommittee met on four occasions, during lunch, to agree13 Masnek testified that the luncheon period was the only time that theemployees could get together, because "half of them would leave, wouldn'the interested enough to stay and discuss it" if the) had been left to formulatetheir proposals during the evenings.354 WORLD WIDE PRESS, INC.upon proposals to submit to Kelman, On each of these oc-casions Respondent's officials either paid directly for theirlunches or reimbursed those employees who did pay forthem. Moreover, when the employees reported hack towork from lunch at a later than normal time, they were notpenalized for their tardiness but were paid for havingworked the full shift.24Notwithstanding Respondent's promise to afford thecommittee 60 days to formulate proposals before meetingwith them, in mid-May Kelman summoned the entire com-mittee to his office where he inquired concerning whetherthere was continued activity by and on behalf of the Union.A committee member replied that they had no knowledge,since they were for OWWPIE and employees were notlikely to advise them of the Union's activity. Olsen thenvolunteered that the committee had been discussing send-ing a letter to the Union telling it that Respondent's em-ployees intended to form their own union. In response Kel-man said that this would be a good idea and he suggestedthat the letter be sent by registered mail. Someone thenquestioned where they would get the money to do so, andKelman responded that he could not pay fbr it but, afterthrowing a $5 bill on the floor, added that if they found themoney they could use it to pay for the letter.' Kelman alsotold the committee that he wanted OWWPIE to be a bonafide union and, accordingly, that their officers should beelected and dues collected.Following the meeting there was action on each of Kel-man's suggestions. The committee sent a registered letter tothe Union notifying it that "through majority vote we willnot join the ITU. but will form our own union group withinWorld Wide Press Inc."2°One afternoon at approximately24 Gene Miller testified as a witness for Respondent and, during his testi-mony, it was apparent that he supported Respondent's and OWWPIE's po-sition and that he was tailoring his testimony in an effort to conform it totheir best interests His account in connection with these lunches illustratesthat point. He claimed that the employees had been required to report backto work following lunch as had been the case normally and that, at best. thecommittee had been late by only a few minutes in doing so. Further, heclaimed if any time had been lost virtue of reporting back late from thesemeetings, "it was the individual. whoever was late" who suffered for the losltime. Yet Secretary Siemens testified that when "they had their OWWPIFmeetings during the lunch hour, if the_ were late, it was excused." She testi-fied that she had simpli adjusted the committee pascards back to the I p.m.starting hour without regard to the actual time they had reported hack fromlunch.2' Miller, in an apparent effort to support Respondent's position, testifiedthat he did not recall registration of the letter being discussed at the meetingand, further, that he had paid t register the letter out of his own pocketHowever, he agreed that Kelman had thrown a $5 hill on the floor. althoughhe claimed that he had used the money to purchase beer for the other com-mittee members following the meeting He also claimed that. approximalelsa week later. he had taken a $5 hill to Kelman's office and, "unbeknownstto" Kelman. had placed it on Kelman's desk and had then left because "Ididn't feel ght about taking it after I thought aout it for a while " Millerfurther testified that he would not sa) that the mone) that had been droppedon the floor had been intended to register the letter. There as no eidencethat Kelman had been in the habit of purchasing beer for emploees. Kel-man did not claim that he had ever found 5, from an anonymous donor, onhis desk in the office. Nor did Kelman testily that he was n the habit ofthrowing money on the floor. In short, Miller's testimony was an obiouslsfabricated effort to fortifs Respondent's position that it had not been aidingOWWPIE.12 Each of the committee members, save Olsen. signed this letter. SinceOlsen had not been at work n May 24 when the letter had been prepared,her alternate, Linda Sutherland, had signed it for their floor4:30 the employees met during worktime, nominated offi-cers, and elected Dess president. Mike Morrow vice pres-ident, and Pattie Eide secretary-treasurer. Eide then begancollecting dues, in the amount of $5 per month, in June.After reviewing its proposals with the employees at yetanother 4:30 employee meeting at Respondent's facility, thecommittee met with Kelman and presented its 3-page pro-posal, including such matters as a request for higher wagesand for another holiday, on employees' birthdays. Oswalttestified, without dispute. that Kelman had read the propos-als and had said that they looked good and that he figuredthat he could go along with them, but that his lawyer wouldhave to read them. However. by the date of the committee'snext meeting with Kelman, the investigation of the initialunfair labor practice charges was in progress and a Boardagent was at Respondent's facility. Kelman told the com-mittee that he could no longer meet with them because theUnion had filed another "complaint" against him whichserved to stop all negotiating.H. The Implemrlentation of New BenefitsIt is undisputed that various changes were effected in thelate spring and summer at Respondent. For example, inMay and June Respondent spent a total of $467.26 for por-table exhaust fans which were used in the basement. Duringthe summer the wash basin on the fourth floor was fixed orreplaced. Pachek testified that Respondent "painted thefloors and we did some general cleanup work after thesemeetings." A visual fire alarm was installed for the benefitof deaf employees. While Respondent claims that these im-provements were no more than a part of its conntinuingmaintenance program, they were nevertheless matters thatthe employees had raised in response to Respondent's ques-tions regarding employee complaints. Indeed, Pachek con-ceded that the fans had been purchased because of the em-ployees' complaints regarding the absence of fans in thebasement.Yet another employee complaint had been the absence ofdental coverage in Respondent's health plan. In Septemberdental coverage was added to Respondent's plan as part ofan overall change in the program which had made it possi-ble to add such coverage. as well as to improve the surgical.life insurance, and hospitalization benefits provided by theprogram.Finally, the minutes of Respondent's May 25 sharehold-ers' meeting disclose that Olson and Oswalt were in attend-ance. During this meeting a motion was made and carriedto invite representatives of OWWPIE to attend the nextannual shareholders' meeting which, due to a change inmonth to more closely correspond to adjournment of moststate legislatures. was scheduled to take place in September.As a result, Olson and Oswalt attended the Septembershareholders' meeting as representatives of OWWPIE.However, the minutes of the May 5. 1976, shareholders'meeting do not disclose that any OWWPIE representativesattended.I. The W'ihholding of Meril I Wage IncreasesAs set forth above. Respondent. OWWPIE. and theUnion entered into a settlement agreement in mid-Septem-355 DEI)tCISIONS OF NATIONAI. LABOR RELATIONS BOARDher. That agreement provided specifically that Respondentwould continue to pay the wages and fringe benefits speci-fied in its agreement with OWWPIE. Under the terms ofthat agreement wage rates are set forth for the Generalclassifications of employees which Respondent employs.Respondent continued to observe the increases specified inthat agreement after September. However, Respondent alsohad a policy whereby, in essence, employees at the top ofthe wage scale for their classification received reviews atapproximately 6-month intervals for merit increases. Mas-nek, the primary official of Respondent responsible for ad-ministering this program, identified employees who wereeligible for consideration for a merit increase and broughttheir names, along with his recommendation, to the atten-tion of a committee which, in addition to Masnek. includedKelman. Kinneman, and Hedges. If the committee agreedthat a merit raise was warranted, which. according to Mas-nek, was the result reached in the majority of cases, anincrease. normally amounting to 10 cents but which couldvary from 5 cents to 40 cents or 50 cents, was provided tothe employee in the next paycheck.It is undisputed that following execution of the settle-ment agreement Respondent ceased granting merit in-creases. Nevertheless, at least until January 1978. Masnekcontinued to compile the names of those who were eligibleand continued submitting them to the committee, whichcontinued to decide who should receive them. ('onse-quently, the sole change made following execution of thesettlement agreement was that employees did not receivetheir merit increases. Masnek testified when employees hadasked him about these increases, he had merely told themthat Respondent had decided to give them a merit increasebut could not do so because of the Union and, he testified.he had avoided saying anything about whether the in-creases. when granted, would be made retroactive. His tes-timony in this respect was corroborated by most of the em-ployees who testified concerning this matter. Thus, Oswaltand Olsen testified that Masnek had said to them that con-tinuation of the program would be considered a bribe. IdaJohnson testified that Masnek had told her that such in-creases were not being granted only because of the Union.Boule testified that she had been told that the merit in-creases were being suspended because of the court proceed-ings and the Union. and that they could not be grantedwhile the Union matter was going on. Sutherland claimedthat Masnek had told her that the Union was holding upher merit increase but that it would be retroactive when shegot it. Feist testified that she had overheard Hedges sayingthat the employees could not get any raises until the matterinvolving the Union was cleared up.Following the election Respondent decided to resumegranting merit increases and Masnek told departmentheads and individual employees that the employees wouldbe eligible to receive such increases again. However, whenthe Union filed its objections and the charge in Case 19-CA- 10018, Respondent again suspended implementation ofthe program with the result that, as there had been no inter-vening payday between the election and this decision, noemployees received any merit increases.That the reason for the renewed suspension of grantingmerit increases was made evident to the employees by Re-spondent is shown by Patti Eide's testimony concerning aconversation that her mother, Cecelia, and she participatedin with Kelman in January. Because Cecelia Eide's votehad been challenged due to her supervisory status duringthe election, she and Patti Eide had gone to Kelman todiscuss Cecelia's status. Patti Eide had served as theUnion's observer in the election. and during the course ofthe discussion with Kelman, he pointed out that they wouldnot have challenged Cecelia Eide's vote if Patti Eide hadnot challenged Miller's vote. When Patti Eide protestedthat she had been there as an observer and was compelledto challenge Miller's vote, because that was what the Unionhad wanted her to do, Kelman. in the course of arguingagainst her assertion, said "if you hadn't been having coffeeparties at your house with ITU members we wouldn't be inthis mess," adding that if the Union had not become in-volved with Respondent's employees, the employees wouldall have had their raises and would be better off by now. Atthis point Kelman produced a list from his pocket which hesaid showed the names of employees who were scheduled toreceive merit increases. that Cecelia Eide's name was on thelist, and that she would eventually get her raise after theUnion departed from the scene.J. The Respondent's Literature tand the PreelectionMeetings with EploveesFollowing execution of the settlement agreement, theUnion and Respondent each prepared and distributed cam-paign leaflets to employees. Respondent contends that itsleaflets were distributed in response to and in an effort toanswer the statements made bh the Union in its literature.For the most part the General Counsel does not disputeRespondent's right to do so, nor are most of' the statementscontained in the leaflets distributed by Respondent referredto in connection with the General Counsel's argument inhis brief. However. certain statements are singled out asbeing relevant to a determination of the issues in this case.Thus, in the leaflet bearing the date October 24 the GeneralCounsel points to the following statements by Respondent:I. Contrary to ITU statements, the Management ofWorld Wide Press is perfectly willing that a union rep-resents it employees -but Management favors theOWWPIE (Organization of World Wide Press Inc.Employees) over the ITU.8. The ITU filed an unfair labor practice suitagainst World Wide Press. The court did not findWorld Wide Press guilty of any unfair labor practice,The leaflet concludes with the appeal: "Management ofWorld Wide Press urges its employees to vote forOWWPIE in the election December 2nd. Be sure to votebecause if you do not vote it is a vote against OWWPIE."In Respondent's November 10 leaflet the General Coun-sel points to the following statements as evidence of a viola-tion of Respondent's pledge of neutrality in the settlementagreement and as further evidence of unlawful statements:The truth is World Wide Press was negotiating for apension-profit sharing plan before the ITU moved in2* There was no contention at this proceeding that Cecelia Eide is a super-visor within the meaning of Section 2(11 of the Act. nor was there an)litigation regarding such a matter.356 WORLD WIDE PRESS. INC.and he truth is because of the 11'T caused electionWorld Wide Press could not negotiate further at thistime or now a plan may have already have been nego-tiated.The truth is you all know that you can feel safe withan insured and guaranteed pension plan for you knowthat your money will be there with the insurance com-pany when you retire. Does the ITU have an insuredpension plan? Ask them. The ruth is World Wide Presswas negotiating with the Equitable Life Assurance So-ciety of the United States for an insured plan beforethe ITU election stopped all negotiations.Ask the Union Bosses Kempa and Schuh about thepension plan at the Trubune. Ask the Union Bosses ifthey could handle your pension money better than agovernment regulated insurance company such asEquitable.As set forth above. the campaign meetings arranged forin the settlement agreement were conducted during twoseparate weeks in November. Thus. on November 3, 4, and7, meetings were conducted by Respondent, the Union. andOWWPIE, respectively. On November 21, 22. and 23.meetings were conducted by OWWPIE, the Union, and Re-spondent. respectively. All meetings were scheduled for4:45 p.m. to accommodate the change in shifts which oc-curred at that time each day. At the hearing, the GeneralCounsel amended his complaint to allege that Respondenthad met with and given preferential treatment and choiceof meeting dates to OWWPIE. without the presence of theUnion. and further, had encouraged OWWPIE- to prepareits program for presentation against the U nion. The testi-mony with respect to the selection of dates for these meet-ings shows that Kelman and attorney Graybill met withOWWPI E's committee and selected the dates for the meet-ings. On this occasion. Wes Dess testified vaguely thatGraybill had said "something" to the effect that "we willtake care of the management meetings, you must take careof your meetings and the ITU will have to take care of itsmeetings."8By letter dated October 24 and 28 Respondentthen notified the Union of the dates which had been sched-uled for the meetings for each of the parties. As far as therecord discloses the Union voiced no objection to thesedates nor to the order in which each party was scheduled tomake its presentations.Several points are raised with respect to the manner inwhich these meetings were conducted and to the substanceof what was said. First. with respect to the Union's meetingit is contended that Respondent engaged in surveillance ofwhat transpired. To assess this contention properly a sum-mary description of the first floor of Respondent's facility isneeded, for the meetings were held in the lunchroom lo-cated in one of the front corners of that structure. Essen-tially the first floor is divided down the middle, front toback, by a partition. The lunchroom occupies the front leftside of that partition when one is facing the building. Entryto the lunchroom is made through a 10- to 12-foot wideopening in the partition. That opening is adjacent to thevery' front of the building. On the other side of the partitionis the only operative entry door to the building itself and. asone enters that door, one faces a counter opposite the entry-8 This testimony was given in response to leading queslion,way to the lunchroom and on the other side of the partition.An aisle which runs beside the partition makes it possible togo around the counter behind which is an open office areaextending to the back of the building, where an enclosedoffice is located. In the space between the counter and theenclosed office are desks and file cabinets used by the cleri-cal employees. The enclosed office in the back is used pri-marily by salesman Greenfield but also by other officials ofRespondent. In short, the right side of the first floor is theworking area for Respondent's office and administrativepersonnel.It is undisputed that during the first union meeting noneof Respondent's supervisors entered the lunchroom. How-ever, several employees testified that from their seats in thelunchroom they could see officials of Respondent on theother side of the partition. For example. Olson testified thatduring the meeting she had observed Kelman, Mashek,Kinneman, and Hedges "lalt one time or another duringthe meeting." on the other side of the partition "just movingaround." According to Olson "some were in the front [ofthe counter] and some were in the back." Jerry 1.. Rybar-czyk testified that he had seen Kelman and Kinneman bythe front desk, on the office side of the partition. "for just aminute .... but they never stayed very long, you know."Schuh, who had been a speaker at the meeting and, thus,who had been facing the doorway in the partition for atleast a part of that meeting, testified that he had not seenany of Respondent's representatives during the first meet-ing, but that after the meeting had ended and as he wasleaving, he had observed Kelman in the open area. "stand-ing at the desk, behind the desk, leaning on it." Schuh con-ceded that when he and Organizer Peter Miess had arrivedfor the meeting. they had been met b Kelman and Miesshad told Kelman "See ou after the meeting."Tlhe only official of Respondent to testit'l directly regard-ing this facet of the meeting was Kinneman, who testifiedthat he had been in the area during the meetings, workingin the office and getting coffee from the coffee pot on thecounter. He further testified, without dispute, that duringthe meeting employees who had not wanted to attend hadcontinued working. Secretary' Siemens testified that the pe-riod from 4 to 5 p.m. is one of the busiest times of the dayfor Respondent's workflow and that during that time it isnormal fotr Greenfield. Masnek. Kelman. and Kinneman tobe working on the office side of the partition.Schuh testified that at the second union meeting bothGraybill and Kelman had been in the lunchroom when theUnion's representatives had arrived. According to Schuh.Miess had approached Graybill, who had been sitting in theback of the room with a pencil and paper. and had men-tioned that it might be unlawful for Graybill to remain. Thelatter then departed without comment, as far as the recorddiscloses. However, testified Schuh. Kelman had remainedduring the meeting, though not in the lunchroom itself.Rather. testified Schuh. Kelman had walked back and forthbetween the entryway in the partition and the front desk.During the meeting someone had raised a question regard-ing journeymen and apprentices. Schuh testified that, "Isays, 'Many times the problems will come from manage-ment that they don't want to have to pay full journeymenwages, and it probably would come from him.' And I ges-tured toward Mr. Kelman. and he then spoke and started357 I)I('ISIONS (OF NAIIONAI, IABOR REL.ATIONS BOARI)talking." Schuh further testified that Kelman had spoken "acouple otf other times at the meeting" in addition to theoccasion which he described, but Schuh was unable to re-call the subject of Kelman's commlnents. Schuh acknowl-edged that no one fironm the Union had said anything toKelman about the fact that he was present and spteaking.Nor did Schuh recall an-yone having asked Kelinan toleave. Schuh's description, which was corroborated by someof the employees, was not disputed by Kelinan who claimedthat he was unable to recall what had taken place: "I mayhave been in the building and someone may have come andasked me a question or called fr me or something, but Idon't recall anything that happened."The third incident of concern regarding these meetingsinvolved the presence of Respondent's insurance agentJoseph Wanago and his associate, Mr. ()vrun, at one ofRespondent's meetings and at one of ()WWPI 's meetings.Prior to the Union's orgazliing campaign it had beenWanago who had submitted the successful bid for the em-ployees' health and welhlire insurance. lie had personallybeen coming to Respondent's facility 2 days a week to ha n-dle claims and other administrative matters in connectionwith the program. Although hie had approached Respon-dent concerning institution of a profit-sharing or pensionprogramni2 for its employees and while Respondent's oti-cials hald discussed creation of such a program prior to thespring. no commitment to institute such a programi hadheen mde. Indeed. prior to the advent of the Union's cam-paign, no request for proposals pertaining to such programishad been made by Respondent.I owever, in its campaign the I Inion dlid point to its ownretirement program as a feature that would make its repre-sentation desireable. Moreover, Pachlek ackn owledged thatonce the l nion had commenced its organizinig campaign,the employees had inquired about such a program: "'Ihevalways asked fior a retirement plan at pretty near everymeeting, it w'as brought up in some fashion." Indeed, theminutes of Respondent's September 28 shareholders' meet-ing show that the issue of' "a pension and/or profit-sharingprogram" was raised. While Respondent coitenided that thesubject had also arisen at prior shareholders' meetings, theminutes of the precedi ig three meetings do not support thatcontention. At the September 28 ImIeeting a fori)mal motion';as made to enable Respondent to negotiate a retirementplan "i n the judgment of the di reCtrs, whlen the la hiOr prb-lem had been resolved ...." his motion passed u1nani-mously.Waniago testified that in July or August Mlasnek had re-quested data on a retirement plan, saying that "there wasan upcoming meeting of the employees and he said theemployees wanted questions sic] regarding profit sharingplan." Later, in August or September one of Respondent'sattorneys requested informnation concerning the profit-shar-ing trusts of Wanago's comnpany. In late October or No-vember, testified Wanago,. he had been asked bh Kelmhnan"to bring ()vrum and myself and speak at a meeting for theemployees at World Wide Press. 1'o explain to tlihcn, basi-2' Hereinaftcr relferred Io as relirenlenl prol2ra;ncally. a profit-sharing plan at the Company."''According toWanago, Kelman amplified this by saying that he wantedthe employees apprised of how such a plan worked in someareas. Ilowever, Wanago also testified that he had not beentold the reasons for being asked to make a presentation andhad not discussed the Union's situation with Respondent'sofficials prior to the meeting.Wanago testified that he opened the meeting by tellingthe employees that Respondent was very interested in insti-tuting a pension plan and that he had then turned to attor-ney (rott, saying that fir a year or so "we had been talk-ing pensions. getting warm in some cases and then gettingcooled down, why hasn't there been a pension plan put inhere before this time?" C(rotty. according to Wanago, hadreplied that Respondent was in union litigation which hadterminated discussion of instituting such a plan. Accordingto Wanago questions were raised regarding the comparisonbetween his firm's plan vith union plans. lie testified thathe had responded:And our indication was that there w ould be more of acontrol bh the employees under this plan because thetrustees of the plan would have more of a say so onwhere the money was invested and so forth, whereas ifit was put into a union plan there was no say whatso-ever. regulations and this type of' thing. Also, I indi-cated I thought that the sumn total of their retirement,when thev wanted it, at 62 or 65. would probably havemore mioney involved fr them personally than theywould under the union plan. which I had done thisbef'ore, in a lot of situations. I believ e it is true.V'anago described the conclusion of his participation lt tilemeeting: " here were a few questions that came up on thehealth insurance, those were answered, and we were done.Anid at that point wc lingered for about live minutes andleft because tlh we re talking about it had no interest forus and we left. Mr. ()vrum and I"It is undisputed that Wanago also addressed the employ-ees at a subsequent meeting allocated to OWWPIE. Kel-man denied that he had personally insited 'Wanago to ad-dress this meeting. Miller, in an apparent effrt to buttressKelman's psition on this point, testified that at Respon-dent's first meeting Wanago had run out of time and. so, lie(Miller) had invitetd Wanago to return because there werestill questions left unswered. As shown hb Wanago's.hbov-quoted description of how his participation in Re-spoidlenIs first meeting had terminated. Miller quite clearlywas not being candid in asserting that Wanago had notbeen able to comllplete his presentation iat the first meeting.Ihat Kelinan atS equally lacking in candor with respect tohos Wanago came to attend the O()WWPI meeting isshown bh ()lson's testimony that Kelman had told the corn-ritee that Wanago would he speaking at the OWWPILEniecting. It was also shown bhs Wanaclg's testinlons that it" Kcl nu s ll ilreuhilil3;It a witness was shosn clearls with respel othis 1lnl ion V, anago. (iled h\ Ihe (irer;al Co (unsel, Kelmaln testifiedlhat he dd no rInirlhel hivlilg ilvited W\;lnago io spe;k m ine l t Resprn-dulll' mlleetings When tihe itilit sas pressed it ew ririutles la;ter h the(;enieral ( olulsel. Kcliman then testified "I'm not sure. I rias have nittedhini. anid I r1tma not have I dn' recall" tloruse er. when called duringResplondenlts cs ;l-ill-hie. Keailnr testified. withut hcrlur lon. that he hadinvllcdi Waa lltig io speak at Respondenl's preelectioni mr eting.358 WORLD WIDE PRESS. INC.had been Kelman who had later told him that there were unlikely thatseveral questions that employees would like answered about capped pers,what he had said at the first meeting and that it had been signed to iniKelman who had asked him to return for a second meeting. quently, it Finally, all who testified agreed that during one of Re- Morgan hadspondent's meetings, Kelman, reflecting the appeal made that the stateby Respondent's literature, had told the employees that to Kelmanmanagement preferred OWWPIE and that a vote against The final irepresentation would help the Union. Called b the Gen- when approeral Counsel, Kelman hedged when asked about these state- were plannirments, testifying that he did not recall but may have said proximatelythat it would be better for the employees to vote for change, SchtOWWPIE rather than to vote for no union because such a ' aiting outsivote would be against OWWPIE. However, called as a wit- tering and leness during Respondent's case-in-chief, Kelman acknowl- man, Kelmaedged having told the assembled employees that Respon- forms occasident preferred that they vote for OWWPIE over the Union help her huslor for no union. the buildingthe building iK. Final Preelection Events The Generaldent furtherIn this subsection, two incidents are of concern. Cecelia Of the witrEide testified that approximately I week before the election incident hadKelman, who could not communicate directly with deal man said thaemployees, had come to her workplace with another man. Schuh claim,Eide testified that the other individual had been introduced tivitv for 30to her as being an employee of the aster Seal Society and been inside Ithat, through that person, Kelman had asked which side ployee to de!Eide would be voting for in the election and, further, had had been visisaid that the Union was not accepting the handicapped. mate as to thAfter denying any knowledge of who Morgan was and of the sign.having had any such conversation with Eide, when called as A major ca witness for the General Counsel. Kelman specifically re- Mliller. who cferred to the conversation when asked about it during Re- "pet poster,"spondent's case-in-chief and denied having directed the in- had read. "\terpreter to ask Eide who she was intending to ote fir in sign had saidthe election. However, he did not deny having made the r\ a picket scomment about the Union not accepting the handicapped. scription. tesThe interpreter was Bob Morgan. a therapist for mental "Vote for O'health in the Great Falls area. liHe testified that he had come these cometo Respondent's facility prior to the election. at Kellman's trated aboverequest, to interpret for deaf employees so that they could man appearshave questions answered regarding the representation elec- %idual. On Ition. Morgan further testified that he had spoken to ap- Schuh also aproximately four deaf employees during the time that he accuratel. S,had been there and that he was translating for Kelman. He is simply notdenied specifically having asked Eide how she intended to credibility retvote in the election. Though he conceded that he had men- that the Gentioned to some of the employees that there were benefits ance of the and deficits for handicapped people in being represented by tuted a threeunions, and while he could not recall specifically what he selected thehad said in this regard, he denied specificall3 saying to Eide that a prepoithat one of the problems of the Union for handicapped that the signpeople would be that the Union was not accepting handi- employees tocapped people. Although the General Counsel called anumber of witnesses, some of whom ere deaf no otherwitness testified to similar comments by Morgan on thatday.Notwithstanding Kelman's unreliabilits as a witness. Ifelt that Morgan was testifying firthrightly and was maiking A settlemean earnest effort to recall what had taken place when he Septemnber 21had translated for Kelman in the plant. Moreover I ind it rector set th359Morgan. given his obvious concern fir handi-ons, would participate in a conversation de-timidate and coerce the handicapped. Conse-vould appear that Eide misunderstood whatbeen attempting to sa3 to her. Therefore, I findements attributed to Morgan and inferentiallyare not supported h substantial evidence.ncident pertains to an eent on November 30,ximatels 20 or 30 of Respondent's employeesig a Christmas party in the lunchroom at ap-4:45 p.m. As this was the time for the shiftuh and two other officials of the Union werede to distribute handbills to the employees en-aving. It is undisputed that Mrs. Evelyn Kel-n's wife, who is a shareholder and who per-onal uncompensated work at Respondent toiand, engaged in picketing activities outside ofand carried the same picket sign w hile insidein the sight of the employees in the lunchroom.Counsel alleges that bh this conduct Respon-engaged in unlawful activities.nesses who testified, Siemens estimated that thelasted fr less than 2 minutes. and Mrs. Kel-it it had lasted approximatel\ 3 or 4 minutes.ed that Mrs. Kelman had engaged in this ac-minutes. including the period while she hadthe office area. Rybharclk,. the onl\ unit em-scribe the incident, testified that M1rs. Kelmanible from the lunchroolm hut adxanced n esti-ie length ot' time during which she had carriedontlict arose regarding the legend oin the sign.claimed to have prepared the sign earlier as hisand Mrs. Kelman each testified that the signVote lor O()WWPII-." Schuh testified that the"Voting tfor ()O\AV'I I as not having to car-ign later." Rharczk. conftirming Schuh's de-tified that the sign had read, approximatels,)WWPII. and vo w(on't has.e to carrs one of)ecember Ist." Although, ;s ftund and illus-Miller was an unreliable witness, Mrs. Kel-d to be hasicalls a candid and tfrthright indi-he other hand. throughout this proceeding.ippeared to be attempting to describe eentso too did Rybarczik. In these circumstances. itpossible. nor is it necessar. tfor me to make asolution regarding this incident. Rather. I findneral Counsel has not shox n hb a preponder-evidence that Mrs. Kelman's conduct consti-it to compel the employees to strike it tilheUnion as their representative. Rather. I findiderance of the evidence sho s no) more Ithanwhich Mrs. Kelmnan carried appealed to thevote or OWW\\tPIi..iS. ANAI SISA. 'he' Posl ,et ,Icmn u (t nd'uclit agreelment was execuled alld af.,pprl ed onI. Respondent maiitlilns that the Regional I)i-at aLreemcnt aside ithoutt adejqulate hbasis. DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsequently, the threshold area of examination involveswhether Respondent engaged in unfair labor practices fol-lowing approval of that settlement agreement and, if so,whether those unfair labor practices are sufficient to war-rant setting aside that agreement. In making this analysis,Respondent's presettlement conduct may only be consid-ered as background evidence. See discussion, Jake Schlagel,Jr., dbla Aurora and East Denver Trash Disposal, 218NLRB 1, 9 (1975).Following execution of the settlement agreement and thefiling of the representation petition in Case 19-RM-1451,Respondent continued to consider whether the performanceof individual employees warranted awarding them merit in-creases. However, while determinations were made thatparticular employees were entitled to such increases, thegranting of such increases was suspended and, conse-quently, no employees received merit increases after Sep-tember 21. As the Board pointed out in The May Depart-ment Stores Company d/b/a Famous-Barr Company, 174NLRB 770 (1969): "[A]n employer confronted with a unionorganizing campaign should decide the question of grantingor withholding benefits as he would if a union were not inthe picture; if his course of action in granting or withhold-ing benefits is prompted by the Union's presence, he vio-lates the Act. [Footnote ommitted.]" This rule is fully appli-cable to increases which are discretionary in nature, such asmerit increases, and is applicable even in circumstanceswhere the employer is acting upon advice of counsel. OscoDrug, Inc., A Wholly Owned Subsidiary of Jewel Food Conm-panies, Inc., 237 NLRB 231 (1978).Respondent, however, contends that its suspension ofthese increases had been designed to prevent the appear-ance that it was using them to influence the outcome of theelection and that it had acted in good faith in doing so.Nevertheless, "the vice involved in ... the unlawful refusalto increase situation is that the employer has changed theexisting conditions of employment. It is this change which isprohibited and which forms the basis of the unfair laborpractice charge." N.L.R.B. v. Dothan Eagle. Inc., a subsid-iary of Thomas Newspaper, 434 F.2d 93, 98 (5th Cir. 1970).It is true, as I pointed out at the hearing, that there aresituations in which the Board has excused an employer'sliability for suspending benefits because the employer hadmade clear to the employees that its reason for doing so wasto avoid the appearance of election interference and, in atleast one case, because the employer had made clear thatthe employees would not suffer detriment due to the sus-pension, because the benefits would be granted retroac-tively once the election was conducted. See Cutter Labora-tories, Inc., 221 NLRB 161 (1975); cf. Chatfield-AndersonCo., Inc. dib/a Truss-Span Company., 236 NLRB 50 (1978).In the instant case, however, Masnek conceded that he hadtried to avoid answering employee questions concerning re-troactivity of merit increases that were being suspended,and only one employee, Sutherland. testified that there hadbeen an assurance that her increase would be retroactive.Consequently, there is no assurance in the instant case thatwould serve to exculpate Respondent's conduct.Moreover, while both Olson and Oswalt testified thatthey had been told that the merit increases were not to begranted because doing so might make it appear as if' Re-spondent were attempting to bribe the employees, uncon-troverted explanations were advanced to other employeesthat had the effect of placing blame on the Union for sus-pension of these increases. For example, Ida Johnson testi-fied that she had been told by Masnek that she was not toreceive a merit increase "because of the ITU." Boule testi-fied that she had been told that she would not receive amerit raise while the proceedings instituted by the Unionwere in progress. Even though Sutherland had been assuredthat her merit increase would be retroactive, she had alsobeen told that the delay in granting it to her had been "be-cause ITU was holding it up ...." Accordingly, Respon-dent placed blame for suspension of merit increases on theUnion for exercising the statutory right to seek an electionamong Respondent's employees. In so doing, Respondent'sexplanations had the effect of discrediting and discouragingsupport for the Union, inasmuch as its explanation "wascouched in terms clearly intended to influence the employ-ees against the Union, to discredit the Union and to dis-courage membership therein." Marine World USA, 236NLRB 89, 91 (1978). In short, these comments negate Re-spondent's claim that it had suspended merit increases toavoid interference with the election process.Therefore, I find that both by suspending the granting ofmerit increases and by placing the onus for such suspen-sions on the Union, Respondent violated Section 8(a)(1) ofthe Act.Equally violative of Section 8(a)(1) of the Act was Re-spondent's conduct announcing its intention to institute aretirement plan. There had been generalized discussion ofthe desirability of instituting such a program prior to theadvent of the Union's campaign. However, only after hear-ing employee complaints about the absence of such a pro-gram, both in meetings called in response to the Union'scampaign and during individual conversations concerningthe source of the employees' dissatisfaction" did Respon-dent act to inaugurate specific consideration of such a pro-gram. Thus, Masnek requested information concerningsuch a program from Wanago for "an upcoming meeting ofthe employees." Later, Respondent sought more specific in-formation on the types of profit-sharing trusts provided byWanago's firm. At the shareholders' meeting of September28--held I week after the settlement agreement had beenapproved and which was attended for the first time by offi-cial representatives of OWWPIE-Respondent formallyapproved institution of negotiations for such a plan, albeit"when the labor problems had been resolved ...." Quiteclearly it had been the complaints about the absence ofsuch a program, voiced in response to Respondent's ques-tioning regarding the basis for the employees' support ofthe Union, that, as Pachek conceded, had led to initiationof specific discussions about instituting a retirement pro-gram.Yet. in literature dated November 10, Respondentclaimed falsely that consideration of such a program hadpredated the Union's campaign and that it had been thatvery campaign that had necessitated suspension of furthernegotiations for such a program. Moreover, in that sameliterature, Respondent extolled the security of "an insuredXI For example, during Kelman's conversation with Williams.360 WORLD WIDE PRESS, INC.and guaranteed pension plan," such as its own insurer pro-vided, and questioned whether the Union's program pro-vided similar security.Finally, in this regard, Respondent produced Wanago atone of its preelection meetings. It is true that Wanago neverdescribed a specific concrete program that was to be insti-tuted at Respondent and never promised expressly that aprogram would be instituted should the employees rejectthe Union's representation. On the other hand, as Wanagoconceded readily, he had "followed a sales" approach indescribing his firm's program and he had compared the ad-vantages of his firm's program to union plans. Moreover,his entire presentation had been prefaced by his question toone of Respondent's attorneys as to why such a programhad not been instituted earlier, to which the latter had re-plied, in front of the employees, that "union litigation" hadterminated discussions of the matter. In short, Wanago hadbeen attempting to sell the employees on the virtues of hisfirm's plan against a background whereby Respondent hadinstituted active consideration of such a program in re-sponse to employee complaints about the absence of such aprogram being one of the causes of dissatisfaction that hadled them to seek representation by the Union.Under the Act, employers are not free to promise im-proved benefits to employees to persuade them to foregotheir statutory right of representation. N.L.R.B. v. Ex-change Parts, Co., 375 U.S. 405 (1964). Nor are employersfree to make such promises by implication. Sherman Dis-tributing Company, Inc. dib/a Schroeder Distributing Com-pany, 171 NLRB 1515 (1968); Landis Tool Company, Divi-sion of Litton Industries v. N.L.R.B., 460 F.2d 23, 24-25(1972). To permit such conduct, by explication or by impli-cation, would be to leave employers free generally to ferretout the causes which led employees to seek representationand to then undermine their statutory right to representa-tion by promising to cure the underlying reasons for theirdissatisfaction. Yet this is precisely what had occurred withregard to Respondent's employees' dissatisfaction with theabsence of a retirement program: Respondent ascertainedthat this was a cause of dissatisfaction, it inaugurated ac-tion to secure such a program, and it so advised the employ-ees. Its message to the employees could not be more clear:once the Union was removed from the scene, negotiationsfor such a program could be completed and a retirementplan could be installed.Therefore, I find that Respondent did impliedly promiseto secure a retirement program for its employees if theywould forego support of the Union, thereby violating Sec-tion (a)(l) of the Act. Furthermore, by telling the employ-ees that the Union had been responsible for suspension ofnegotiations for such a program, Respondent, as had beenthe case with the merit increases, placed the onus on theUnion for the failure of the employees to receive the bene-fits of a retirement program. Accordingly, by these state-ments, Respondent further violated Section 8(a)(l) of theAct.As his third postsettlement violation, the General Coun-sel points to the asserted surveillance and impression of sur-veillance of the Union's preelection meetings on November4 and 22. Since these meetings were held on Respondent'spremises, in its lunchroom, this contention runs afoul im-mediately of the recently reiterated doctrine that there canbe no complaint about employer observation of union ac-tivities in which the participants choose to engage on theemployer's premises. Porta Systems Corporation, 238 NLRB192 (1978), and cases cited therein. There is no evidencethat, at the time of the execution of the settlement, theUnion had objected to holding its meetings in the lunch-room. Nor is there evidence that in executing the agree-ment, the parties had agreed upon or even had discussedany special conditions that would constitute a modificationof this well-established doctrine.Beyond this, the descriptions of what Respondent's offi-cials had been doing at the time of the Union's first meetingdo not suffice to show other than that they had been pursu-ing their normal work-related activities on the office side ofthe first-floor partition. Indeed, the description of them asmoving around and as only being in that area for briefperiods supports Respondent's position that they weremerely engaging in their normal activities. Nor is there anyevidence that at the Union's second meeting there had beenany objection voiced concerning Kelman's presence at theentryway to the lunchroom-in contrast to Miess' objectionto Graybill's presence. To the contrary, from Schuh's owndescription-that, in answering an employee's question. hehad replied that the prerogative for that item belonged tomanagement and had then nodded toward Kelman-itwould appear that, at the very least, he had given the ap-pearance of inviting Kelman to respond to the question. Inany event, there is no evidence that Schuh had objected toKelman's making statements during the Union's secondmeeting. Nor is there evidence that Kelman had, in effect,then taken over the Union's meeting with his comments.Therefore, in light of settled Board doctrine. the absenceof any specific arrangement in the settlement agreementthat would have served to modify that doctrine with regardto these meetings. the absence of evidence that Respon-dent's officials were doing anything at the Union's firstmeeting other than engaging in their normal work-relatedactivities, and the circumstances surrounding Kelman'scomments at the Union's second meeting, I find that it hasnot been shown b a preponderance of the evidence thatRespondent engaged in surveillance or gave the impressionof engaging in surveillance of the Union's two preelectionmeetings.Furthermore, the General Counsel failed to supply suffi-cient evidence to support its assertion that Respondent vio-lated the Act by the manner in which it had arranged thepreelection meetings. Presumably. one of the parties had totake a first step to arrange for these meetings pursuant tothe settlement agreement. As Respondent controlled thelunchroom. it was not illogical for it to be the party to doso. The selection of OWWPIE as the first of the two labororganizations to contact was not inherently illogical, nordoes the fact that Respondent chose first to contactOWWPIE before the Union show, of itself, that Respon-dent was assisting OWWPIE in any manner. At some pointboth labor organizations had to be contacted. Not is thereevidence that the Union had or voiced any objections to theschedule of meetings sent to it by Respondent. It is true thatduring both weeks that meetings were conducted. theUnion was accorded the second or middle meeting. But, itdid not object to this position. and there is no showing thatRespondent either intended this arrangement as a means of361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplacing the Union at a disadvantage, nor is there any evi-dence that the middle position did, in fact, serve to disad-vantage the Ulnion. Therefore, I find that the evidence doesnot support the allegation that Respondent violated the Actby first conferring with OWWPIE about the dates for thesemeetings or that it violated the Act by the placement of theUnion in the meetings as scheduled during each of the 2weeks that they were conducted. Nor do I find that Gray-bill's comment, concerning each party being responsible forplanning its own meeting, sufficed as an instruction toOWWPIE's representatives to plan their meeting. At best,it simply made clear the guidelines under which the meet-ings were to be conducted.The remaining postsettlement allegations pertain to inci-dents which, in total, concern allegedly continued assist-ance to OWWPIE by Respondent. These allegations are of'two types. First, it is clear that Kelman decided, indepen-dently and without prior consultation with officers ofOWWPIE, to have Wanago return to address the employ-ees for a second time during OWWPIE's second preelectionmeeting. Second, throughout the preelection period, Re-spondent repeatedly voiced its opposition to the Union andits favoritism for OWWPIE, including the occasion whenMrs. Kelman carried a sign exhorting the employees to"Vote for OWWPIE." While Respondent chooses to char-acterize its comments as mere expressions of' preferencewhich are not unlawful under the Act, it is clear that itscomments went well beyond expressing a preference and,instead, constituted open campaigning on behalf ofOWWPIE. For example, in its October 24 leaflet, Respon-dent "urges its employees to vote for OWWPIE in the elec-tion December 2nd. [Emphasis supplied.]" Moreover, theleaflet continues by pointing out that failure to vote consti-tutes "a vote against OWWPIE." Similarly, in one of itspreelection meetings, Respondent advised the employeesthat a vote against the participating labor organizations wasa vote against OWWPIE. In sum, rather than being mereexpressions of preference between the Union andOWWPIE, Respondent's remarks constituted promotion ofOWWPIE's cause. They were an appeal, as the sign whichMrs. Kelman admittedly carried stated, to "Vote forOWWPIE." As such, these remarks constitute assistance toOWWPIE. Moreover, Kelman's independent action in ar-ranging for Wanago's presence at an OWWPIE meeting,coupled with his announcement to OWWPIE's officers thatWanago would be appearing at their meeting, constituteddomination of OWWPIE's activities, in violation of Section8(a)(2) and () of the Act.In the settlement agreement which it signed on Septem-ber 21, Respondent promised, inter alia, that it would notinterfere with employees' Section 7 rights, that it would notpromise to remedy employee grievances in response to theirorganizing activity', that it would not assist or interfere withOWWPIE's organization and affairs, and that it would notexpress any' preference between the Union and OWWPIE.]Thereafter, as found above, Respondent suspended meritincreases in violation of Section 8(a)( 1) of the Act, implied-Iv promised to remedy employee concerns regarding theabsence of a retirement plan, placed the Union at a disad-vantage and disparaged it by blaming it for the suspensionof merit increases and negotiations for a retirement pro-gram, arranged for at least one speaker for OWWPIE'smeetings without prior consultation with any ofOWWPIE's officers, and campaigned on behalf of the pro-moted OWWPIE's cause in the December I election amongthe employees. Therefore, Respondent did violate the termsof the settlement agreement and, accordingly, that agree-ment may properly be set aside. Furthermore, by assistingand endorsing OWWPIE, by withholding merit increases,and by impliedly promising a retirement program to theemployees, Respondent engaged in conduct constitutinggrounds for setting aside the election in Case 19 RM 1451.B. The Presettlement ConductThe principal allegation with respect to the presettlementconduct is that by various acts, commencing in April, Re-spondent interfered with, assisted, and dominatedOWWPIE. Before turning to direct consideration of thefactors underlying that allegation, it is best to consider cer-tain other conduct that would violate the act without regardto the presence or absence of assistance and domination ofOWWPI E.Beginning on April 25, Hedges interrogated employeesconcerning the identities of the Union's supporters andtheir reasons for seeking representation by the Union. Al-though Hedges claimed that her questions had been theproduct of nothing other than natural inquisitiveness whenshe had first learned of the organizing drive, this assertion isbelied by her continuation of such conduct on subsequentdays. Nor was she the only official of Respondent to engagein such conduct for, during the following week, Kelmanused his knowledge of Loch's desire to examine the cardsigned by Forbes as a starting point for interrogating Marshregarding what Forbes had signed,22the extent to whichMarsh had been engaging in organizing activity on behalfof the Union, and the efforts being made by Marsh to se-cure submission of Forbes' card to Loch. Nor were theseconversations with Marsh the only instances where Kelmanhad interrogated employees. For, again using an externalevent--this time the anonymous letter--as a springboardfor his questioning, Kelman had asked Williams how he feltabout what had been going on and if he was satisfied atRespondent. He asked Van Heel if she had attended theGibson Park meeting and any meetings conducted by theUnion, as well as whether Van Heel had signed a card forthe Union. Later in May' Kelman asked Byington whichpressmen were the strongest supporters of the Union and hequestioned the newly selected OWWPIE committee as towhether there was still organizing activities in progress onbehalf of the Union.Although interrogation is not a per se violation of theAct, it can "be a very subtle weapon for interfering withemployee rights .... Ridgewood Management Company,Inc. v. N.L.R.B.. 410 F.2d 738, 740 (5th Cir. 1969)., cert.denied, 396 U.S. 832 (1969). "Any interrogation by the em-ployer relating to union matters presents an ever present32 Had Loch been as upset and had he threatened violence at Respondent'splant as Kelman descnbed. Kelman's inquiry regarding this subject mightwell be viewed in a different light. This, however, is a question that need notbe reached, since, as found above, I do not credit Kelman's description ofwhat Loch had said. Rather, I find that he had simply embellished the sub-stance o his conversation with Loch as a vehicle for gathering informationfrom Marsh concerning the nion.362 WORLI) WIDE PRESS. INC(danger of coercing employees in violation of their §7rights." Texa-v Industries. .In .v. N.L.R.B., 336 F.2d 128.133 (5th Cir. 1964). Here. both Hedges and Kelman askedquestions designed to elicit information concerning the em-ployees' attitudes toward the Union, the identities of theUnion's supporters, and the employees' reasons for sup-porting the Union. "Such interrogation as to union sympa-thy and affiliation has been held to violate the Act becauseof its natural tendency to instill in the minds of employeesfear of discrimination on the basis of the information theemployer had obtained." N.L.R.B. v. West Coast CasketCo., Inc.. 205 F.2d 902. 904 (9th Cir. 1953). No valid pur-pose was shown that would justify asking such questions.These interrogations were conducted without any assur-ances being accorded to the interrogated employees thatthey had the right to engage in activities on behalf of theUnion. Indeed, the employees were not even accorded anassurance that reprisals would not be directed against them.See N.L.R.B. v. Cement Transport, Inc.. 490 F.2d 1024.1028 (6th Cir. 1974), cert. denied 491 U.S. 828. (1974): Trin-itY Memorial Hospital of Cudalhv. Inc.. 238 NLRB 809, 811(1978); L'Eggs Products Incorporated, 236 NLRB 354. 390(1978).Therefore, I find that Respondent did violate Section8(a)(1) of the act by interrogating employees regarding theirunion sympathies and activities.The conclusion that Respondent's interrogations were co-ercive is only reinforced when viewed in light of the sur-rounding unlawful comments and conduct of Respondent.It is undisputed that Hedges had warned that representa-tion by the Union would affect handicapped employees ad-versely and, in substance, that, in light of the low level ofproduction in the department, the effort to obtain unionpay scales might lead to closure. No objective facts wereproduced by Respondent to demonstrate that these com-ments were based upon objective considerations. L'EggsProducts Incorporated, supra at 389. Hedges also warnedemployees that failure to withdraw their names as unionsupporters "could lead into a suit."3During one of theconversations with Marsh. Pachek threatened impliedlythat handicapped employees employed by Respondentmight be replaced by machines. Kelman. in effect. threat-ened Marsh with termination if the Forbes' card were nottransmitted to Loch without further delay and. addition-ally, he warned Marsh not to repeat their conversation toanyone else.Therefore, I find that by threatening employees with re-prisals, including closure, replacement of handicapped em-ployees, inability to obtain future employment. and law-suits, and by threatening to terminate an employee if he didnot attempt to secure return of an authorization card signedby another employee and with severance of his personalrelationship with Respondent's president if he repeated re-marks of that official. Respondent violated Section 8(a)(I)of the Act.Several other comments created the impression that Re-spondent had been engaging in surveillance of the employ-ees' activities. Illustrative of such comments is Kelman's3 Liability for these comments cannot be evaded b Respondent simplyby characterizing Hedges' comments as expressions or personal opinion. SeeJ S. Abercrombie Companr. 83 NLRB 524. 530. affd per curium 180 F2d578 (5th Cir 1950).remark to Ida Johnson. in reference to the Gihson Parkmeeting., that the employees could not get anI thiln accom-plished drinking beer. More hlatant wsere his repeated com-ments, emphasized by a phone call assertcdl coveing anadditional report. that it was being reported to him regu-larly that Marsh was "an instigator" for the I nion. I'here-fore, I find that by such comments, Respondent created theimpression that it was engaging in survcillance of employ-ees' union activities in violation of Section 8a)( I) of theAct.The foregoing incidents demonstrate Respondent's hos-tility toward representation of its emplo(sees b\ the Inionand serve as a background tor Respondent's dealings withthe employees, on and after April 30(1 with respect toOWWPIE. While there is no evidence that OWWPI hadbeen assisted or dominated by Respondent at the time of itsformation and during its early existence, the absence ofsuch evidence will not immunize conduct by Respondentwhich serves to maintain OWV'WPI as a siable entity. Asthe United States Court of Appeals for the First Circuitobserved in N. L. R. B. v. unter Outdo,r Product/.. In.. 44(1F.2d 876. 879 880 (1971): "Not only the acquisition of ma-jority support but also its tilttlenalc e canl be 'contanii-nated by the employer's aid.' IAM. lOol and lDi MaersI)iLocal I35 v. I.. RB.. 311 UL.S. 72. 79 (194))." In the instantcase. it is clear that by the end of 1976 ()OWWPI uiasmoribund. Its officers had decided upon its discontilnuance.A majority of' these employees who had seen it to attendthe October 1976 meeting. announced in adsance bh a no-tice posted on Respondent's bulletin board. had afttirmedthat decision. Almost all of' its dues mnone had been spentfor the 1976 C(hristmas party. There had been no dealings.as far as the record discloses. with it b Respondent foralmost a ear prior to conmmnencement of the nion's cam-paign.Hlowever, upon learning of the U nion's organizing eflort.Respondent acted immediaitel to reestablish and maintaina iable relationship. Thus, it met with the employees onApril 30, asserted OW PI[l's continuing ,iability, ex-pressed illingness to reopen the collectise-bargainingagreement for renegotiation'4 suggested election of a com-mittee to conduct negotiations on OWW PI 's behalf, andentertained employee complaints and grievances. It tookaction to ensure that a committee was elected to act onbehalf of O\N'WPI E by prov iding worktime for the emplo!,-ees to meet for the committee's selection and b monitoringthe employees' progress in selecting such a c1mlittee, asshown by edges' query to the basement emnploees onMonday, May 2. and by Kelman's conlnent to Ida John-son with regard to the Gibson Park meeting. Once the com-mittee had been selected, Respondent established the for-mat tfor preparing for and for conducting negotiations byholding an employee meeting to introduce the full cormmit-tee, by establishing a period of time for the committee toprepare proposals. by suggesting that the emplosees usetheir lunchtime and a limited amount of' uorktimle to pre-pare those proposals, by paying for the commnittee's luncheson those occasions and by paytig tir ainy worktime lost byvirtue of a late return from lunch. and b lentatively agree-" A mailer discussed n greater delail ;,rla363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to the proposals submitted by the committee. Only thefiling of the initial charges halted Respondent's marchtoward a new collective-bargaining agreement withOWWPI E.It was in this manner that Respondent engineered anddictated every significant step in the chain of events that ledto the reestablishment and resurgence of OWWPIE. At nopoint can it be said that OWWPIE's reemergence as a bar-gaining representative had been "the result of a choicefreely made by the employees, in their own interests, andwithout regard to the desires of their employer...."N.L.R.B. v. Wemyss, 212 F.2d 465, 471 (9th Cir. 1954). Tothe contrary, given the background of interrogations,threats, and incidents conveying the impression of surveil-lance, taken in conjunction with Respondent's foregoingconduct to sponsor a resurgence of OWWPIE, the employ-ees' ultimate support for OWWPIE can only be viewed asbased upon the fact that "they knew their employer desiredit and feared the consequences if they did not [supportOWWPIE]."Id.Therefore, I find that a preponderance of the evidencesupports the General Counsel's ultimate allegation that Re-spondent violated Section 8(a)(2) and (1) of the Act by in-terfering with, assisting, and dominating OWWPIE on andafter April 30.Certain acts of Respondent, taken in the course of rees-tablishing OWWPIE, constitute independent violations ofSection 8(a)( 1) of the Act. As detailed in Section III, supra,both in individual conversations with employees and in thegeneral meetings, Respondent solicited employee griev-ances and complaints. Since Respondent made no assur-ances to the employees that it was not promising to correctthese complaints by inquiring about them, the questioningconveyed an implied promise to remedy those complaints,see Trinity Memorial Hospital, supra at 812. thereby violat-ing Section 8(a)(l) of the Act.Moreover, Respondent did, in fact, take action subse-quently to correct some of these problems, as discussed insection III, H, supra. Even were it assumed that these cor-rections were no more than incidents of Respondent's nor-mal policy of improving employees' working conditions, asRespondent contends, these changes during the late springand summer would still constitute violations of Section8(a)(1) of the Act. For, in light of its earlier questioningregarding the employees' complaints, its failure to assurethe employees that these questions were not intended aspromises to correct those complaints, and the fact that theactions taken by Respondent corresponded to some of thecomplaints voiced by the employees, the employees couldreasonably assume that Respondent's actions were designedto remedy their complaints. Inasmuch as motivation is notan element of Section 8(a)(1) violations, see Dover GarageII, Inc., 237 NLRB 1015, 1016 (1978), and cases citedtherein, Respondent thereby violated Section 8(a)(1) of theAct by providing fans for its facility. by providing dentalcoverage in its health insurance, by installing a fire alarmfor deaf employees, and by its other corrective actionswhich corresponded to the employees' complaints. In anyevent, in light of Respondent's other unfair labor practices,I am convinced, and Pachek admitted as much, that thesechanges had been effected in an effort to satisfy the employ-ees' complaints, thereby removing their motivation for sup-porting the Union.Finally, as detailed above, Respondent made various sug-gestions to employees which had the effect of suggesting, onsome occasions, and encouraging, on other occasions, with-drawal of support for and of authorization cards previouslysigned on behalf of the Union. In fact, on one occasionKelman provided $5 so that a letter withdrawing supportfrom the Union could be sent by registered mail. There isno valid reason under the Act to permit such conduct and,given Respondent's unlawful conduct in other respects, itsconduct in this regard also violates Section 8(a)(l) of theAct.C. The Union's Majority StatusAs set forth in section III, A, Supra, the Union obtainedauthorization cards from 39 of Respondent's employees.Respondent challenges the validity of these cards on severalgrounds. First, it contends that the cards, being of the dualpurpose variety, are inherently confusing. It is true that sev-eral of the employees were unable to explain the preciseeffect of the membership portion of the cards. Nevertheless,the cards clearly state that the signers desire to "solicit theprivilege of becoming a member" and "hereby designateand authorize the delegated representative or representa-tives of said union to represent me in all negotiations for thepurpose of collective bargaining with my employer ... ."Consequently, both purposes of the cards are set forth sepa-rately and in unambiguous language. This is all that is re-quired. "[E]mployees should be bound by the clear lan-guage of what they sign unless that language is deliberatelyand clearly canceled by a union adherent with words calcu-lated to direct the signer to disregard and forget the lan-guage above his signature." '. L.R.B. v. Gissel Packing Co.,Inc., et al., 395 U.S. 575. 606 (1969). In the instant case,there was no such language of cancellation.Second, Respondent points to the fact that none of thecards are dated. This resulted from a conscious decision bySchuh based upon his desire to avoid payments during theperiod prior to a determination that the Union would beable to represent Respondent's employees. Nonetheless, histestimony that most of the cards had been solicited by April30 and that all of them had been secured by May 5 wascredible, being uncontroverted by either other reliable testi-mony or by objective considerations. The fact that thesecards were not dated does not affect the substantive pur-pose for which they were signed. Nor would it be consistentwith the purposes of the Act to deprive employees of theirdesignations of a representative merely because they hadfailed to list the dates on which they had signed the cards,where other evidence is available to supply the necessaryinformation in this regard. See discussion Ultra-Sonic De-Burring, Inc. of Texas, 233 NLRB 1060, 1067 (1977): Mid-western Manufacturing Company, Inc., et al., 158 NLRB1698, 1699-1700 (1966).Third, in the case of three cards-those of Scott RandGorman, Betty F. Wagner, and Cathleen Jeanette Kas-per-neither the name nor the local number of the Unionhave been filled in. Further, Anna Swan testified that thename and number of the Union had not appeared on hercard when she had signed it, although they did appear on364 WORLD WIDE PRESS, INC.the card when produced at the hearing. Doris Wise, whotestified twice regarding this matter, testified initially thatshe did not "remember" if these blanks had been completedat the time that she had signed the card. Later, called as awitness by Respondent, she testified that she "didn't see"the name and number rubber stamped on the card whenshe had signed it. Doreen G. Wolf testified that the Union'sname and number had not been rubber stamped on hercard when she had signed it. However, the name and num-ber of the Union had been rubber stamped on both of thesecards when they were produced at the hearing. Based uponthis testimony, Respondent argues that these cards shouldnot be counted as they did not show who the employeeswere designating as their representative.Yet, it had been Schuh who had solicited the cards ofWagner, Kasper, and, in conjunction with Cecelia Eide andher husband, Wolf. He testified that when soliciting cards,it had been his practice to tell the employees that the"ITU" in Great Falls3was attempting to organize Respon-dent. Similarly, Cecelia Eide testified that she had askedWise "if she would like to join the ITU ...." at the timethat she had solicited Wise's signature on the card. Gormantestified that he had signed his card at a meeting at thePennant Bar at which Schuh and another official of theUnion had "claimed the Typographical Union could domore for the people because it was the people." Indeed,examination of the card, itself, discloses that the initials"ITU" appear at several places and Respondent producedno evidence that any employee had not known the identityof the union for whom he or she had signed a card.While the obviously preferable practice is to list the nameof the labor organization being designated on the card be-fore it is signed by an employee, the absence of such desig-nation is not fatal to the validity of an authorization card aslong as the circumstances of its execution show that thesigner knew the identity of the labor organization beingdesignated as the bargaining representative. See South-bridge Sheet Metal Works, Inc., 158 NLRB 819, 827 (1966),enfd. 380 F.2d 851 (Ist Cir. 1967); W. C. Richards Co., 199NLRB 1069, 1077 (1972), enfd. by unpublished order ofJuly 17, 1973, 85 LRRM 2187 (7th Cir.); see also TennesseeShell Company, Inc., 212 NLRB 193, 204 (1974), and Cen-tury Lumber Company, Inc., 168 NLRB 221, 228, fn. 12(1967). Since there is no evidence that any employee whosigned a card on behalf of the Union was unaware of thelabor organization being designated as his or her represent-ative and inasmuch as the employees were told which unionwas conducting the campaign, I find that the absence of theUnion's name and number on some of the cards did notmislead those who had signed those cards. Accordingly,these cards are valid.Neither the fact that Schuh filled in portions of the cardssigned by employees, nor the fact that the cards stated thatthe employees had paid $5 "as evidence of good faith in myapplication for membership," when, in fact, no employeehad done so, affect the validity of the cards. With regard tothe former, the printed portion of the cards, as quotedabove, recites the designation of representative. Nothingthat any person other than the signers filled in either added3" As far as the record discloses, the Union is the only local affiliated withthe International Typographical Union, AFL-CIO. in the Great Falls area.to36 or detracted from that printed authorization. Therefore,the fact that the signer did not personally fill in all of theinformation on the cards does not detract from their valid-ity in this respect. See Hennr Spen & Company, Inc., 150NLRB 138, 149 (1964). Similarly, since the $5 payment por-tion pertains to the membership aspect of the card and hasnot been shown to detract from the authorization of repre-sentative portion, I find that these insertions do not invali-date the cards insofar as they designate the Union as theemployees' representative.Doris Wise testified that she had not read the card beforesigning it. However, she agreed that at the time that she hadsigned the card, she had thought that it was "a petition topass around who wanted to join ITU." Moreover, sheagreed that Cecelia Eide had been present when the cardhad been signed by her and she did not dispute Eide's testi-mony that, as quoted above, she (Eide) had asked Wise ofshe would like to join the Union. Accordingly, it is clearthat Wise had been told what she was signing, without re-gard to whether she had read it before doing so.Ronald Williams testified that after signing his card, hehad attended the Pennant Bar meeting where InternationalRepresentative Miess had raised the issue of whether Wil-liams' duties might be supervisory?' After Williams had de-scribed his duties, Miess had said that it might pose a prob-lem if Williams were a supervisor and that it would be bestif he left the meeting and did not attend any further meet-ings. Thereafter, Williams made no attempt to attend anyother meetings called by the Union. While Section 14(a) ofthe Act preserves generally the right of supervisors to bemembers of unions, their participation in organizing cam-paigns has created problems in some situations with respectto charges of employer sponsorship and assistance. It isclear from the content of the conversation, as described byWilliams, that Miess, as he testified was his practice, hadsimply been attempting to avoid a potential problem con-cerning Williams' participation in the Union's campaign,though he was neither conceding thereby that Williamswas, in fact, a supervisor nor was he rejecting Williams'continued support of the Union, as evidenced by his havingsigned a card. Nor did Williams claim that he had subse-quently sought to withdraw his support from the Union.The incident was, in other words, no more than a simpleexercise in prudence, not an act of rejection. Consequently,I find that this incident did not render Williams' card in-valid as a designation of the Union as his bargaining repre-sentative.In sum, I find that the Union obtained a total of 38 validauthorization cards" and that by May I the Union pos-sessed cards from a majority of the employees in the unit,' To the extent that the Union's name and number might be construed asan addition, that has already been discussed.17 In this proceeding, there is no contention that Williams had been asupervisor within the meaning of Section 2(1 I) of the Act.Ds Considerable testimony was devoted to the validity of the card signed byForbes in light of his educational handicap, and considerable analysis couldbe devoted to the issue of the capacity of cardsigners who are educationallyhandicapped. However. without excluding Forbes from the total employeecomplement, it is unnecessary to reach that issue since at the time of theUnion's demand for recognition, on May 17, the Union had 38 other validcards in a unit that at most, assuming that Phillips and Patton should beincluded in the unit. numbered 75 employees Accordingly. I find it unneces-sary to rule upon the validity of the card signed hb Forbes.365 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDpossessing cards from 36 of 68 or 70 employees employed asof that date. Respondent, however, points to the fact thatseveral of the cardsigners had later notified the Union oftheir desires to revoke their authorization cards and thatinitially, Schuh, apparently unaware of the unfair laborpractices of Respondent, had agreed to these withdrawals.The earliest possible instance of an employee attempting towithdraw a card was Feist's request, made to Schuh follow-ing Hedges' comment concerning the possibility of a law-suit being instituted if the employees did not withdraw theircards. Thus, Feist's request had been the direct product ofan unfair labor practice. The other withdrawal requests oc-curred in May following Respondent's remarks at the April30 meeting and after several separate unlawful conversa-tions with employees by Kelman and Hedges. In view of'these unfair labor practices and in light of the fact that theyhad been designed to dissuade the employees from continu-ing to support the Union, I find that these revocations were,as some of the employees who tendered them testified, thedirect product of Respondent's unfair labor practices de-signed to achieve that very end. At no point can it be saidwith any certainty that the choice to withdraw these cardshad been made by the employees free of the coercive atmo-sphere created by Respondent's efforts to erode the Union'ssupport. Accordingly, I find that none of these revocationscan be considered to invalidate the cards signed earlier bythese employees. See L. Eggs Products Incorporated, supraat 420.Moreover, the fact that the Union accepted some of thewithdrawals, promising to refrain from further use of thecards to support its representation claim, does not alter thatconclusion. There is no showing that Schuh had been awareof Respondent's unlawful conduct at the time that he hadagreed to cease relying upon the cards of the employeeswho had contacted him. Rather, he was merely attemptingto honor a request made on the basis of what he believed tobe the unfettered personal choices of those employees. Ob-viously, he had no intention of endorsing Respondent's un-fair labor practices and of permitting Respondent to reapthe rewards of its unlawful object underlying that miscon-duct. Therefore. I find that Schuh, every bit as much as theemployees, had become the victim of Respondent's unfairlabor practices and that the Union should not be bound tohis agreements not to use the cards of these employees tosupport its claim of representative status.D. The Bargaining OrderIn this section two basic contentions must be addressed.First, whether Respondent's unfair labor practices are of anature that their lingering effect would preclude the possi-bility of a fair rerun election. Second, if a bargaining orderwould ordinarily be required, whether Respondent's bar-gaining relationship with OWWPIE precludes entry of suchan order.Clearly, Respondent's unfair labor practices are of such anature that entry of a bargaining order is necessary. Theunfair labor practices committed were serious in nature.For example, Hedges' threat of closure is one of "the mostserious forms of interference with protected employeerights." and the withholding of merit increases constituted a"withdrawal of benefits [that] is a blatant example of Re-spondent's raw economic power over the employees whichit wielded for antiunion purposes ...." Chandler Motors,Inc., 236 NLRB 1565, 1568 (1978). Moreover, Respondent'sunlawful conduct was initiated almost immediately after ithad learned of the Union's campaign and was conductedover a 7-month period prior to the election. Its unfair laborpractices were committed by or with the knowledge andacquiescence of Respondent's highest official, PresidentKelman. They were directed against and affected every em-ployee in the unit.Furthermore, in weighing the effect of unfair labor prac-tices, on the need for entry of a bargaining order, consider-ation must be accorded to the "likelihood of' recurrence inthe future." Gissel, supra, 395 U.S. at 614. Here, Respon-dent has already had one bite at the election apple. Yet,hardly had the ink dried on the settlement agreement whenRespondent suspended the granting of merit increases,placing the blame on the Union, and entertained an officialOWWPIE delegation, for the first time, at a shareholders'meeting during which initial authorization was given to un-dertake negotiations for a retirement plan once "the laborproblem had been resolved." Thereafter, Respondent pur-sued the dual course of impliedly promising to institutesuch a plan and of blaming the Union for its inability tocomplete negotiations sooner for such a plan. In short, hav-ing destroyed the laboratory conditions under which it hadagreed to conduct one election, Respondent is in an unten-able position to now argue, notwithstanding its own exten-sive and pervasive unfair labor practices and its own disre-gard of its promises in the settlement agreement, that arerun election can safely be directed. There is simply noassurance that Respondent will not again set forth on acourse of unlawful conduct to defeat the Union.Turning to the second issue, in section IV, B, supra, Ihave found that, commencing in April, Respondent em-barked upon a plan to revive the dormant OWWPIE as adevice to counter and defeat the employees' efforts to ob-tain representation by the Union. Even a cursory review ofthe facts of' OWWPIE's resurgence discloses a total domi-nance by Respondent of the activities conducted inOWWPIE's name and a total absence of any indication ofindependent employee desire for representation byOWWPIE. It was Respondent who had initiatedOWWPIE's reestablishment. It was Respondent who hadshepherded its progress toward reaching a new agreementuntil halted by the filing of unfair labor practice charges. Inshort, in light of the evidence of Respondent's sponsorshipand domination of OWWPIE's resurrection and operationsthereafter, there is no basis for finding that OWWPIE's ex-istence should serve to bar issuance of a bargaining orderon behalf of the Union as a remedy for Respondent's unfairlabor practices.But, argues Respondent, the 1976 collective-bargainingagreement, entered into at a time when there was no evi-dence of domination of or assistance to OWWPIE, shouldstand as a bar to any claim of representation by the Unionsince, urges Respondent, that agreement was never re-opened and, accordingly, is still effective. In other words,Respondent is arguing that the employees' actions in 1976to dissolve OWWPIE were not sufficient to renderOWWPIE defunct and to remove its collective-bargaining366 WORLD WIDE PRESS, INC.agreement as a bar to outside claims of representation. SeeHershey) Chocolate Corporation, 121 NLRB 901 (1958). Yet,were Respondent so sure of its position that the employees'conduct in 1976 had not rendered OWWPIE defunct, onewonders why Respondent had felt it necessary to engage inthe conduct in which it did engage to revive OWWPIE.That it felt it necessary to do so is a strong indication thatRespondent recognized that OWWPIE had been aban-doned by the employees and that it was no longer a viablebargaining representative.In any event, whatever the status of OWWPIE's agree-ment prior to the advent of the Union's campaign, in aneffort to undermine the source of the Union's support Re-spondent reopened that agreement for renegotiation, afterlearning of the Union's campaign, to provide a mechanismfor correcting the reasons that had led the employees toseek representation by the Union. Thus, at the April 30meeting, after asserting the continued validity ofOWWPIE's agreement, Respondent offered to reopen it forrenegotiations and Kelman subsequently received and ten-tatively agreed to proposals submitted by the committeeelected at Respondent's behest.In an effort to escape the consequences of its action, Re-spondent characterizes these proposals as mere grievancessubmitted within the framework of an existing agreement.Yet, it did not dispute the testimony that among the pro-posals submitted were ones for higher wages and for anadditional holiday-items already covered by the 1976agreement. Moreover, Respondent had already secured, onnumerous occasions, lists of employee complaints. Thus, ithardly seemed necessary for it to create, as it did, a commit-tee and to accord it 60 days to arrive at proposals when itnot only already possessed such information, but was actingto correct some of the complaints. In short, the committeewas created to do something more than merely submit em-ployee complaints-it was designed to renegotiate a newcollective-bargaining agreement for OWWPIE that wouldcorrect employee dissatisfaction with the old one and thatwould unequivocally serve to bar any representation claimby the Union.It is settled that the Board "cannot certify an organiza-tion as representative of employees for the purposes of col-lective bargaining when the ...evidence [shows] the com-plete subjection of the organization to the employer."Phelps Dodge Corporation, United Verde Branch, 6 NLRB624, 630 (1938). Consequently, neither the 1976 collective-bargaining agreement nor the existence of OWWPIE, asrevived and sponsored by Respondent, serve to precludeissuance of a bargaining order on behalf of the Union inlight of the unfair labor practices committed by Respon-dent.393' While the General Counsel alleges that Respondent violated the Act byengaging in collective-bargaining negotiations with OW%'PIE following theDecember I election, I make no finding regarding whether such conductviolated the Act. It is settled that a bargaining obligation does arise in favorof a prevailing labor organization following an election, notwithstanding thependency of objections. See, e.g., Mike O'Connor Chevroler-Buick-GMC Co.,e al., 209 NLRB 701, 703-704 (1974), reversed on other grounds, 512 F.2d684 (8th Cir. 1975). Here, the General Counsel agreed to the settlement thatled to the December I election in which OWWPIE prevailed. Aside from thefact that negotiations have since been conducted between Respondent andOWWPIE. the record contains very little showing the circumstances whichled to and the substance of those negotiations. Inasmuch as the remedyprovided for the violations found requires disestablishment of OWWPIE andThe remaining question concerns the effective date of thebargaining order. Lately. where there has been a recogni-tion demand following attainment of majority and unairlabor practices. the Board has dated the bargaining orderfrom the date of the demand, regardless of the remedialnature of such an order, the prior unfair labor practices,and the prior majority status of the Union. See. e.g., I avneTrophy Corp., 236 NLRB 299, fn. 2 (1978): .- Ihert.son .litu-facturing Company, 236 NLRB 633 (1978). In the instantcase, however, such an approach may leave unremediedcertain unfair labor practices committed by Respondent.For, while the record contains evidence of some of thechanges made by Respondent in its effort to remedy thesources of employee dissatisfaction and the approximatedates of some of those changes, it is not so inclusive as topreclude the possibility that some changes were effected be-tween May 1. when the Union attained majority status andby which date Respondent had embarked upon its caml-paign of unfair labor practices designed to undermine theUnion. and May 17, when the Union demanded recogni-tion.Consequently, to date the bargaining order remned fromMay 17 gives rise to the possibility of leaving "unremedied[Respondent's] unilateral changes in working conditionsmade after [the Union] had established its majorit) status."Trading Port, Inc., 219 NLRB 298. 301 (1975). ClearlN, ifchanges did occur during the 16-day period between Max Iand 17, they had been designed to destroy employee sup-port for the Union and Respondent should be obligated tobargain with the Union, upon request. concerning thosechanges. See Michigan Products, Inc., 236 NLRB 1143(1978). Therefore, I find that Respondent's obligation tobargain with the Union arose on May I and that the refusalto bargain in violation of Section 8(a(5) and ( I) of the Actoccurred as of May 17. See Twilight lav'n,. Incorporated,235 NLRB 1337 (1978).V. riHE i.FF(TI OF tHE UNFAIR LABOR PRA(II('IS IPONCOtMM ERC(EThe activities of World Wide Press, Inc.. set forth above.occurring in connection with its operations described in sec-tion I above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the severalStates, and tend to lead, and have led. to labor disputesburdening and obstructing commerce and the free flo ofcommerce.CON(CIlUSIONS OF LAW1. World Wide Press, Inc., is an employer within themeaning of Section 2(2) of the Act, engaged in commerceand in a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2. Great Falls Typographical Union No. 256. Interna-tional Typographical Union AFL-CIO. and Organizationbargaining with the Union, it seems imprudent to attempt to consider theeffect of bargaining with a dominated union, after it presailed in 3 Boardelection, on the basis of so sparse a record concerning that bargaining, sincethe foregoing doctrine may apply differentl to different situations, depend-ing upon the circumstances in which the negotiations are initiated and con-ducted.167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof World Wide Press, Inc. Employees are each labor or-ganizations within the meaning of Section 2(5) of the Act.3. By interrogating employees concerning their unionsympathies and activities and concerning the union sympa-thies and activities of other employees, by threatening em-ployees with closure, replacement by machines, and otherreprisals because of their union activities, by creating theimpression of surveillance of employees' union activities,and accusing one employee of being a union instigator, bysoliciting complaints and grievances that had led employeesto seek representation in circumstances where a promise ofcorrection was implied, by expressly promising to correctmatters which had given rise to employee dissatisfaction, bycorrecting and changing working conditions that had givenrise to employee dissatisfaction and to desires for represen-tation, by suggesting and encouraging employees to with-draw their authorizations for the Union to act as their bar-gaining representative, by campaigning for and promotingthe cause of one of two labor organizations competing foremployee support, by suspending the granting of merit in-creases to employees during the preelection period despite ahistory of granting such increases, by announcing institu-tion of negotiations for improved benefits for employees inan effort to influence their decisions in a representationelection, and by placing the onus on a labor organization,which has sought to represent the employees, for the sus-pension of merit increases and for the cessation of negotia-tions for a retirement program, World Wide Press, Inc.,violated Section 8(a)(1) of the Act.4. By reestablishing a moribund labor organization, bytelling employees that that labor organization was still theirbargaining representative at a time when they were seekingrepresentation by another labor organization, by expressingwillingness to enter into negotiations with the reestablishedlabor organization, by directing employees to select officialsto act as the reestablished labor organization's negotiators,by monitoring and overseeing the employees' progresstoward selecting such officials, by directing employees toselect officers and to commence collecting dues on behalf ofthe reestablished labor organization, by granting worktimefor employees to engage in activities on behalf of the rees-tablished labor organization, by paying for lunches atwhich proposals were to be formulated on behalf of thereestablished labor organization, by entertaining and agree-ing tentatively to the proposals submitted on its behalf, bypromoting the cause of and campaigning on behalf of thereestablished labor organization at a time when it was par-ticipating in a representation election in competition withanother labor organization, by promising benefits to em-ployees if they selected the reestablished labor organizationas their representative in a representation election, and byselecting a speaker for the reestablished labor organiza-tion's preelection meeting, Respondent had dominated andinterfered with the formation and administration of a labororganization and has contributed financial and other sup-port to it in violation of Section 8(a)(2) and (1) of the Act.5. To the entent that they correspond to the foregoingunfair labor practices, the objections filed by Great FallsTypographical Union No. 256, International Typographi-cal Union, AFL-CIO, are sustained and warrant settingaside the election conducted in Case 19-RM-1451.6. A unit appropriate for collective bargaining is: Allproduction and maintenance employees employed byWorld Wide Press, Inc., at its Great Falls, Montana, facil-ity; excluding office clerical employees, guards and supervi-sors as defined by the Act.7. At all times material since May 1, 1977, Great FallsTypographical Union No. 256, International Typographi-cal Union, AFL-CIO, has been the exclusive collective-bar-gaining representative of the employees in the above-de-scribed unit within the meaning of Section 9(a) of the Act.8. By failing and refusing on and after May 17, 1977, torecognize and bargain with Great Falls TypographicalUnion No. 256, International Typographical Union, AFL-CIO, as the representative of the employees in the above-described unit, Respondent violated Section 8(a)(5) and (1)of the Act.9. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.10. Respondent did not violate the Act in any othermanner.THE REMEDYHaving found that World Wide Press, Inc., engaged incertain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and that it take cer-tain affirmative action to effectuate the policies of the Act.World Wide Press, Inc., shall be ordered to make wholeall employees for the losses they may have suffered by vir-tue of its discontinuance of merit increases on and afterSeptember 21, 1977, and for any other losses that they mayhave sustained as a result of the changes in working condi-tions made by World Wide Press, Inc., in its effort to under-mine support for Great Falls Typographical Union No.256, International Typographical Union, AFL-CIO, bypayment to them of the amounts that they would have re-ceived but for this unlawful conduct,°with backpay to becomputed on a quarterly basis and with interest to be com-puted in the manner prescribed in F. W. Woolworth Com-pany, 90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977). See, generally, Isis Plumbing &Heating Co., 139 NLRB 716 (1962), enforcement denied ondifferent grounds, 322 F.2d 913 (9th Cir. 1963).World Wide Press, Inc., shall also be ordered to disestab-lish Organization of World Wide Press, Inc. Employees andto recognize and bargain with Great Falls TypographicalUnion No. 256, International Typographical Union, AFL-CIO.Upon the foregoing findings of fact, and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER"The Respondent, World Wide Press, Inc., Great Falls,Montana, its officers, agents, successors, and assigns, shall:4O While the General Counsel advancea, in effect, a formula whereby theseincreases could be computed. it seems best to leave this determination to thecompliance stage of this proceeding since at that point Respondent's booksand records must be made available to the Board and a greater degree ofaccuracy can be attained in fashioning a proper formula." In the event no exceptions are filed as provided by Sec. 102.46 of the368 WORLD WIDE PRESS, INC.1. Cease and desist from:(a) Interrogating employees concerning their union sym-pathies and activities and concerning union sympathies andactivities of other employees; threatening employees withclosure, replacement by machines, and other reprisals be-cause of their union activities; creating the impression ofsurveillance of employees' union activities and accusing em-ployees of being union instigators; soliciting complaints andgrievances that led employees to seek representation and,either expressly or impliedly, promising to correct thosematters; correcting or changing working conditions thathave given rise to employee desires for representation; sug-gesting and encouraging employees to withdraw their au-thorizations for a union to act as their bargaining represent-ative; campaigning for or promoting the cause of any labororganization; suspending the granting of merit increases toemployees during the period prior to any representationelection; announcing institution of negotiations for a retire-ment plan or for improved benefits in an effort to influenceemployees' choice concerning their bargaining representa-tive, or placing the onus on any labor organization seekingan election for suspension of benefits or for cessation ofconsideration of instituting improved benefits.(b) Dominating or interfering with the reestablishmentand administration of Organization of World Wide Press,Inc. Employees or any successor thereto, or any other labororganization, or assisting and supporting such labor organi-zations.(c) Refusing to recognize and bargain collectively withGreat Falls Typographical Union No. 256, InternationalTypographical Union, AFL-CIO, as the exclusive bargain-ing representative of the employees in the following appro-priate bargaining unit: All production and maintenanceemployees employed by World Wide Press, Inc., at itsGreat Falls, Montana, facility; excluding office clerical em-ployees, guards and supervisors as defined by the Act.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed them under Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Withhold all recognition from, repudiate, and com-pletely disestablish Organization of World Wide Press, Inc.Employees and any successor thereto.Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(b) Make whole all employees for any loss of pay theymay have suffered as a result of the suspension of paymentof merit increases on and after September 21, 1977, and asa result of any other loss of pay suffered as a result ofchanges undertaken to undermine support for Great FallsTypographical Union No. 256, International Typographi-cal Union, AFL-CIO, in the manner set forth in the sectionentitled "The Remedy."(c) Preserve and make available to the Board or itsagents all payroll and other records necessary to computethe backpay rights set forth above in the section entitled"The Remedy."(d) Upon request, recognize and bargain, effective ofMay 1, 1977, with Great Falls Typographical Union No.256, International Typographical Union, AFL-CIO, con-cerning any changes in terms and conditions of employ-ment of employees in the above-described bargaining unitand with respect to rates of pay, wages, hours, or otherterms and conditions of employment and, if an understand-ing is reached, embody such understanding in a signedagreement.(e) Post at its Great Falls, Montana, facility copies of theattached notice marked "Appendix A."4Copies of the no-tice, on forms provided by the Regional Director for Re-gion 19, after being duly signed by World Wide Press, Inc.'sauthorized representative, shall be posted by World WidePress, Inc., immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byWorld Wide Press, Inc., to ensure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order what stepsWorld Wide Press, Inc., has taken to comply herewith.IT IS FURTHER ORDERED that Case 19-RM-1451 be sev-ered from Cases 19-CA-9433, 9526, and 10018, and thatCase 19-RM-1451 be returned to the Regional Director forRegion 19 for his consideration of my recommendationsthat the election conducted in that case be set aside andthat, in light of my conclusion that a bargaining order iswarranted, Case 19-RM-1451 be dismissed in its entirety.41 Absent such a request, this is not to be construed to require recission ofsuch benefits as were granted. See Republic Engraving and Destgning Com-pany, a Division of Nutter, Inc., et al., 236 NLRB 1150, fn. 18 (1978).4" In the event that this Order is enforced by a judgment ofa United StatesCourt of Appeals., the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."369